 



EXECUTION COPY

FIVE YEAR CREDIT AGREEMENT

Dated as of May 25, 2005

Among

GOODRICH CORPORATION
as Company

and

THE INITIAL LENDERS NAMED HEREIN

as Lenders

and

CITIBANK, N.A.

as Agent

and

BANK OF AMERICA, N.A.
MERRILL LYNCH BANK USA
WACHOVIA BANK, NATIONAL ASSOCIATION
and
JPMORGAN CHASE BANK

as Co-Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.

as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
 
       
SECTION 1.02. Computation of Time Periods
    15  
 
       
SECTION 1.03. Accounting Terms
    15  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Revolving Credit Advances and Letters of Credit
    15  
 
       
SECTION 2.02. Making the Revolving Credit Advances
    16  
 
       
SECTION 2.03. The Competitive Bid Advances
    17  
 
       
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit
    21  
 
       
SECTION 2.05. Fees
    22  
 
       
SECTION 2.06. Optional Termination or Reduction of the Commitments
    22  
 
       
SECTION 2.07. Repayment of Revolving Credit Advances
    23  
 
       
SECTION 2.08. Interest on Revolving Credit Advances
    23  
 
       
SECTION 2.09. Interest Rate Determination
    24  
 
       
SECTION 2.10. Optional Conversion of Revolving Credit Advances
    25  
 
       
SECTION 2.11. Prepayments of Revolving Credit Advances
    26  
 
       
SECTION 2.12. Increased Costs; Reserve Percentages
    26  
 
       
SECTION 2.13. Illegality
    27  
 
       
SECTION 2.14. Payments and Computations
    28  
 
       
SECTION 2.15. Taxes
    29  
 
       
SECTION 2.16. Sharing of Payments, Etc.
    31  
 
       
SECTION 2.17. Evidence of Debt
    31  
 
       
SECTION 2.18. Use of Proceeds
    31  
 
       
SECTION 2.19. Increase in the Aggregate Commitments
    31  
 
       
SECTION 2.20. Extension of Termination Date
    33  

2



--------------------------------------------------------------------------------



 



         
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
    34  
 
       
SECTION 3.02. Conditions Precedent to Initial Borrowing of Each Designated
Subsidiary
    36  
 
       
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Letter of
Credit Issuance, Commitment Increase and Extension Date.
    36  
 
       
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing
    37  
 
       
SECTION 3.05. Determinations Under Section 3.01
    37  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Company
    37  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Covenants
    40  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    45  
 
       
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    46  
 
       
ARTICLE VII
    47  
 
       
SECTION 7.01. Guaranty
    47  
 
       
SECTION 7.02. Guaranty Absolute
    47  
 
       
SECTION 7.03. Waivers and Acknowledgments
    48  
 
       
SECTION 7.04. Subrogation
    49  
 
       
SECTION 7.05. Continuing Guaranty; Assignments
    49  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Authorization and Action
    49  
 
       
SECTION 8.02. Agent’s Reliance, Etc.
    50  
 
       
SECTION 8.03. Citibank and Affiliates
    50  
 
       
SECTION 8.04. Lender Credit Decision
    50  
 
       
SECTION 8.05. Indemnification
    50  

3



--------------------------------------------------------------------------------



 



         
SECTION 8.06. Successor Agent
    51  
 
       
SECTION 8.07. Sub-Agent
    51  
 
       
SECTION 8.08. Other Agents.
    52  
 
       
ARTICLE IX
       
 
       
SECTION 9.01. Amendments, Etc.
    52  
 
       
SECTION 9.02. Notices, Etc.
    52  
 
       
SECTION 9.03. No Waiver; Remedies
    53  
 
       
SECTION 9.04. Costs and Expenses
    53  
 
       
SECTION 9.05. Binding Effect
    54  
 
       
SECTION 9.06. Assignments, Designations and Participations
    54  
 
       
SECTION 9.07. Confidentiality
    57  
 
       
SECTION 9.08. Governing Law
    58  
 
       
SECTION 9.09. Execution in Counterparts
    58  
 
       
SECTION 9.10. Judgment
    58  
 
       
SECTION 9.11. Jurisdiction, Etc.
    58  
 
       
SECTION 9.12. Designated Subsidiaries
    59  
 
       
SECTION 9.13. No Liability of the Issuing Banks
    59  
 
       
SECTION 9.14. Patriot Act Notice
    59  
 
       
SECTION 9.15. Waiver of Jury Trial
    60  

4



--------------------------------------------------------------------------------



 



         
Schedules
       
 
        Schedule I - List of Applicable Lending Offices
 
        Schedule 2.01(b) – Existing Letters of Credit
 
       
Exhibits
       
 
       
Exhibit A-1
  -   Form of Revolving Credit Note
 
       
Exhibit A-2
  -   Form of Competitive Bid Note
 
       
Exhibit B-1
  -   Form of Notice of Revolving Credit Borrowing
 
       
Exhibit B-2
  -   Form of Notice of Competitive Bid Borrowing
 
       
Exhibit C
  -   Form of Assignment and Acceptance
 
       
Exhibit D
  -   Form of Designation Agreement
 
       
Exhibit E
  -   Form of Designation Letter
 
       
Exhibit F-1
  -   Form of Opinion of General Counsel for the Company
 
       
Exhibit F-2
  -   Form of Opinion of Jones Day

5



--------------------------------------------------------------------------------



 



FIVE YEAR CREDIT AGREEMENT

Dated as of May 25, 2005

          GOODRICH CORPORATION, a New York corporation (the “Company”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and issuers of letters of credit (the “Initial Issuing Banks”) listed
on the signature pages hereof and CITIBANK, N.A. (“Citibank”), as agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms. As used in this Five Year Credit
Agreement (as the same may from time to time be amended, restated or otherwise
modified, the “Agreement”), the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

          “Advance” means a Revolving Credit Advance or a Competitive Bid
Advance.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Citibank at its office at
388 Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

     “Agreement” has the meaning specified in the first sentence of this Section
1.01.

     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

     “Applicable Margin” means (a) for Base Rate Advances, as of any date, 0.00%
per annum and (b) for Eurocurrency Rate Advances, as of any date, a percentage
per annum determined by reference to the Public Debt Rating in effect on such
date as set forth below:

                          Applicable Margin for     Public Debt Rating    
Eurocurrency Rate     S&P/Moody’s     Advances    
Level 1
A- or A3
      0.275 %    

1



--------------------------------------------------------------------------------



 



                          Applicable Margin for     Public Debt Rating    
Eurocurrency Rate     S&P/Moody’s     Advances    
Level 2
BBB+ or Baa1
      0.350 %    
Level 3
BBB or Baa2
      0.375 %    
Level 4
BBB- or Baa3
      0.600 %    
Level 5
BB+ or Ba1
      0.750 %    
Level 6
Lower than Level 5
      0.850 %    

     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                    Public Debt Rating     Applicable     S&P/Moody’s    
Percentage    
Level 1
A- or A3
      0.075 %    
Level 2
BBB+ or Baa1
      0.100 %    
Level 3
BBB or Baa2
      0.125 %    
Level 4
BBB- or Baa3
      0.150 %    
Level 5
BB+ or Ba1
      0.250 %    
Level 6
Lower than Level 5
      0.400 %    

     “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate Advances plus the Available Amount of all Letters of Credit exceeds
50% of the aggregate Revolving Credit Commitments, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

                    Public Debt Rating     Applicable     S&P/Moody’s    
Utilization Fee    
Level 1
A- or A3
      0.050 %    
Level 2
BBB+ or Baa1
      0.050 %    
Level 3
BBB or Baa2
      0.125 %    
Level 4
BBB- or Baa3
      0.125 %    
Level 5
BB+ or Ba1
      0.250 %    
Level 6
Lower than Level 5
      0.500 %    

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent and, if
required, the Company, in substantially the form of Exhibit C hereto.

2



--------------------------------------------------------------------------------



 



     “Assuming Lender” has the meaning specified in Section 2.19(d).

     “Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

     “Bankruptcy Law” means any proceeding of the type referred to in Section
6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state law for
the relief of debtors.

     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:

     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;

     (b) the sum (adjusted to the nearest 1/4 of 1% or, if there is no nearest
1/4 of 1%, to the next higher 1/4 of 1%) of (i) 1/2 of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month Dollar non-personal time deposits in the
United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits of Citibank in the
United States; and

     (c) 1/2 of one percent per annum above the Federal Funds Rate.

     “Base Rate Advance” means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.08(a)(i).

     “Borrowers” means, collectively, the Company and each Designated Subsidiary
that shall become a party to this Agreement pursuant to Section 9.12.

     “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.

     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the

3



--------------------------------------------------------------------------------



 



applicable Business Day relates to any Local Rate Advances on which banks are
open for business in the country of issue of the currency of such Local Rate
Advance.

     “Capitalized Lease” means any lease the obligation for Rentals with respect
to which is required to be capitalized on a consolidated balance sheet of the
lessee and its subsidiaries in accordance with GAAP.

     “Capitalized Rentals” of any Person means as of the date of any
determination thereof the amount at which the aggregate Rentals due and to
become due under all Capitalized Leases under which such Person is a lessee
would be reflected as a liability on a consolidated balance sheet of such
Person.

     “Change of Control” shall occur if (i) any Person or two or more Persons
(other than a Permitted Holder) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 35% or more of the combined voting power of all Voting Stock
of the Company; or (ii) during any period of up to 24 consecutive months,
commencing before or after the Effective Date, individuals who at the beginning
of such 24-month period were directors of the Company shall cease for any reason
(other than due to death or disability) to constitute a majority of the board of
directors of the Company (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by
66-2/3% of the remaining members of the board of directors of the Company or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Company and thereafter elected as directors by the
shareholders of the Company); provided, however, that in no event shall a
transaction that is permitted pursuant to Section 5.01(h)(i) constitute a Change
of Control under this Agreement.

     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

     “Commitment Date” has the meaning specified in Section 2.19(b).

     “Commitment Increase” has the meaning specified in Section 2.19(a).

     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

     “Competitive Bid Advance” means an advance by a Lender to any Borrower as
part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO
Rate Advance or a Local Rate Advance.

     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

     “Competitive Bid Note” means a promissory note of any Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.

     “Confidential Information” means confidential or proprietary information
delivered or made available by or on behalf of the Company or any Subsidiary to
the Agent or any Lender, but does not include information (i) which was publicly
available or otherwise known to the Agent or such Lender, at the time of
disclosure (other than through disclosure by the Company or any Subsidiary on
behalf of the Company or any Subsidiary), (ii) which subsequently becomes
publicly known through no act or omission by the Agent or any Lender, or
(iii) which otherwise becomes known to the Agent or such Lender, other than
through disclosure by the Company or any Subsidiary or on behalf of the Company
or any Subsidiary

4



--------------------------------------------------------------------------------



 



or disclosure in violation of an obligation of confidence of which the Agent or
such Lender knows or should have known.

     “Consenting Lender” has the meaning specified in Section 2.20(b).

     “consolidated” refers to the consolidation of accounts in accordance with
GAAP.

     “Consolidated Net Income” for any period shall mean the gross revenues of
the Company and its Consolidated Subsidiaries for such period less all expenses
and other proper charges (including taxes on income), determined on a
consolidated basis in accordance with GAAP.

     “Consolidated Net Worth” shall mean as of the date of any determination
thereof the consolidated shareholders equity of the Company and its Consolidated
Subsidiaries determined in accordance with GAAP. A “company-obligated minority
interest in subsidiary” associated with a monthly or quarterly income preferred
security (MIPS/QUIPS), or similar security, term income deferrable equity
securities or similar securities, or securities mandatorily convertible into
common stock, will be included in Consolidated Net Worth for purposes of this
definition.

     “Consolidated Subsidiary” means any entity which is treated as a
consolidated subsidiary of the Company for purposes of its public financial
statements as prepared in accordance with GAAP.

     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.09 or 2.10.

     “Debt” of any Person shall mean, as of the date of any determination
thereof (and, in each case, without duplication):

     (i) Indebtedness for borrowed money;

     (ii) Indebtedness which is evidenced by acceptances, notes or other
instruments;

     (iii) Capitalized Rentals;

     (iv) reimbursement obligations under letters of credit issued to secure
obligations of any Person of the type described in clauses (i), (ii) or
(iii) above;

     (v) any obligation (including, without limitation, obligations in
connection with sale-leaseback transactions) secured by a lien on assets,
whether or not the obligor has assumed such obligation or whether or not such
obligation is non-recourse to the credit of such obligor; and

     (vi) Guaranties of any of the foregoing;

and provided, however, that Debt shall not include (i) any obligation of the
Company or any Subsidiary if neither the Company nor any Consolidated Subsidiary
is required to account for such obligation as debt on the consolidated balance
sheet of the Company prepared in accordance with GAAP or (ii) any impact from
derivative valuations accounted for in accordance with GAAP.

     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

     “Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P
that, in the case of either

5



--------------------------------------------------------------------------------



 



clause (a) or (b), (i) is organized under the laws of the United States or any
State thereof, (ii) shall have become a party hereto pursuant to
Section 9.06(d), (e) and (f) and (iii) is not otherwise a Lender.

     “Designated Subsidiary” means any wholly-owned Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to
Section 9.12.

     “Designation Agreement” means a designation agreement entered into by a
Lender (other than a Designated Bidder) and a Designated Bidder, and accepted by
the Agent, in substantially the form of Exhibit D hereto.

     “Designation Letter” means, with respect to any Designated Subsidiary, a
letter in the form of Exhibit E hereto signed by such Designated Subsidiary and
the Company.

     “Dollars” and the “$” sign each means lawful currency of the United States
of America.

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense and distributions on trust preferred securities, (b) income
tax expense, (c) depreciation expense, (d) amortization expense and (e) all
non-recurring charges minus non-recurring cash charges when paid (rather than as
accrued), in each case determined in accordance with GAAP for such period,
provided, that for purposes of calculating compliance with Section 5.01(f), the
EBITDA attributable to any Person or business unit acquired by the Company or
any of its Subsidiaries during any period of four full fiscal quarters shall be
included on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such acquisition occurred on the first day of
such period of four full fiscal quarters).

     “Effective Date” has the meaning specified in Section 3.01.

     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.06, the Company, such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Borrower nor an Affiliate of any
Borrower shall qualify as an Eligible Assignee.

     “Equivalent” in Dollars of any Foreign Currency on any date means the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Foreign Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Foreign Currency of Dollars means the equivalent in such Foreign Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Foreign Currency for Dollars
in London prior to 4:00 P.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.

     “ERISA Affiliate” means any corporation, trade or business that is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in

6



--------------------------------------------------------------------------------



 



section 414(b) and 414 (c) respectively, of the Internal Revenue Code of the
United Stated or Section 4001 of ERISA.

     “EURIBO Rate” means the rate appearing on Page 248 of the Moneyline
Telerate Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro by reference to the Banking
Federation of the European Union Settlement Rates for deposits in Euro) at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, and the Agent is unable to determine such rate in accordance with
Section 2.09(f)(i), the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the respective
rates per annum at which deposits in Euros are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal (x) in the case of
Revolving Credit Borrowings, to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.09) or (y) in the case of Competitive
Bid Borrowings, to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.09.

     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum equal to (a) in the case of any Revolving Credit Advance
denominated in Dollars or any Committed Currency other than Euro, the rate per
annum (rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Moneyline Telerate Markets Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, and the Agent
is unable to determine such rate in accordance with Section 2.09(f)(i), the
average (rounded upward to the nearest whole multiple of 1/100 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in Dollars or the applicable Committed Currency is offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurocurrency Rate Advance comprising part of such Revolving
Credit Borrowing to be outstanding during such Interest Period and for a period
equal to such Interest Period or, (b) in the case of any Revolving Credit
Advance denominated in Euros, the EURIBO Rate. If the Moneyline Telerate Markets
Page 3750 (or any successor page) is unavailable, and the Agent is unable to
determine such rate in accordance with Section 2.09(f)(i), the Eurocurrency Rate
for any Interest Period for each Eurocurrency

7



--------------------------------------------------------------------------------



 



Rate Advance comprising part of the same Revolving Credit Borrowing shall be
determined by the Agent in accordance with the provisions of
Section 2.09(f)(ii).

     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).

     “Eurocurrency Rate Reserve Percentage” for any Interest Period for any
Eurocurrency Rate Advance or LIBO Rate Advance made by any Lender means the
reserve percentage, if any, applicable to such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
or LIBO Rate Advances is determined) having a term equal to such Interest
Period.

     “Events of Default” has the meaning specified in Section 6.01.

     “Existing Letters of Credit” has the meaning specified in Section 2.01(b).

     “Extension Date” has the meaning specified in Section 2.20(b).

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

     “Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i),
which Advances shall be denominated in Dollars or in any Foreign Currency.

     “Foreign Currency” means any Committed Currency and any other lawful
currency (other than Dollars) that is freely transferable or convertible into
Dollars.

     “GAAP” has the meaning specified in Section 1.03.

     “Guaranteed Obligations” has the meaning specified in Section 7.01.

     “Guaranties” by any Person shall mean all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing any Indebtedness, dividend or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, all obligations
incurred through an agreement, contingent or otherwise, by such Person: (i) to
purchase such Indebtedness or obligation or any property or assets constituting
security therefor, (ii) to advance or supply funds (x) for the purchase or
payment of such Indebtedness or obligation or (y) to maintain working capital or
other balance sheet condition or otherwise to advance or make available funds
for the purchase or payment of such Indebtedness or obligation, (iii) to lease
property or to purchase securities or other property or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of the primary obligor to make payment of the Indebtedness or
obligation, or (iv) otherwise to assure the owner of the Indebtedness or
obligation of the primary obligor against loss in respect thereof. For the
purposes of all computation made under this Agreement, a Guaranty in respect of
any Indebtedness for borrowed money shall be deemed to be Indebtedness equal to
the principal amount of such Indebtedness for borrowed money which has been
guaranteed, and a Guaranty in respect of any other obligation or liability or
any dividend shall be deemed to be Indebtedness equal to the maximum aggregate
amount of such obligation, liability or dividend.

8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, “Guaranties” shall not include (i) any guaranty
by the Company or any subsidiary of obligations of the Company or any subsidiary
which obligations are not of the type described in any of the clauses
(i) through (v) in the definition of “Debt” contained in this Article I;
(ii) any obligation of the Company or any subsidiary if neither the Company nor
any subsidiary would be required to account for such obligation as debt on a
consolidated balance sheet prepared in accordance with GAAP; or (iii) so-called
“take-or-pay” contracts whereunder the Company or any subsidiary agrees to
purchase goods or services reasonably expected to be delivered, except where any
such take-or-pay contract is being pledged or conveyed substantially
simultaneously with the execution and delivery thereof by the Company or any
Subsidiary to secure Debt of any other Person.

     “Increase Date” has the meaning specified in Section 2.19(a).

     “Increasing Lender” has the meaning specified in Section 2.19(b).

     “Indebtedness” of any Person means and includes all obligations of such
Person, which in accordance with GAAP shall be classified upon a balance sheet
of such Person as liabilities of such Person, and in any event shall include all
Debt.

     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Revolving Credit Borrowing and each LIBO Rate Advance comprising
part of the same Competitive Bid Borrowing, the period commencing on the date of
such Eurocurrency Rate Advance or LIBO Rate Advance or the date of the
Conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by the Borrower requesting such
Borrowing pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, and subject
to clause (c) of this definition, nine months, as the Borrower requesting such
Borrowing may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

     (a) the Borrowers may not select any Interest Period that ends after the
Termination Date;

     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

     (c) in the case of any such Revolving Credit Borrowing, the Borrowers shall
not be entitled to select an Interest Period having duration of nine months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Revolving Credit Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three or six months, as specified by the Borrower requesting such Revolving
Credit Borrowing in the applicable Notice of Revolving Credit Borrowing as the
desired alternative to an Interest Period of nine months;

     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day

9



--------------------------------------------------------------------------------



 



of such Interest Period to occur in the next following calendar month, the last
day of such Interest Period shall occur on the next preceding Business Day; and

     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

     “Issuing Bank” means each Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.06 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.

     “L/C Related Documents” has the meaning specified in Section 2.07(b)(i).

     “Lenders” means the Initial Lenders, the Issuing Banks, each Assuming
Lender that shall become a party hereto pursuant to Section 2.19 or 2.20 and
each Person that shall become a party hereto pursuant to Section 9.06 (a),
(b) and (c) and, except when used in reference to a Revolving Credit Advance, a
Revolving Credit Borrowing, a Revolving Credit Note, a Commitment or a related
term, each Designated Bidder.

     “Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

     “Letter of Credit Commitment” means, with respect to each Initial Issuing
Bank, the amount set forth opposite such Initial Issuing Bank’s name on the
signature pages hereto under the caption “Letter of Credit Commitment” or, if
such Initial Issuing Bank has entered into one or more Assignment and
Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 9.06(g) as such Issuing Bank’s
“Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.07.

     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $100,000,000 (or the Dollar Equivalent thereof of any
Committed Currency), as such amount may be reduced at or prior to such time
pursuant to Section 2.07.

     “Letters of Credit” has the meaning specified in Section 2.01(b).

     “Leverage Ratio” means the ratio of (a) Debt of the Company and its
Consolidated Subsidiaries as of any date to (b) EBITDA of the Company and its
Consolidated Subsidiaries for the four fiscal quarters ended on or immediately
prior to such date.

     “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to (a) in the case of any Competitive

10



--------------------------------------------------------------------------------



 



Bid Borrowing denominated in Dollars or any Foreign Currency other than Euros,
the rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, and the Agent is unable to determine such rate in accordance with
Section 2.09(f)(i), the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or the applicable Foreign Currency is offered
by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or (b) in the case of any Competitive Bid Borrowing
denominated in Euros, the EURIBO Rate. If the Moneyline Telerate Markets Page
3750 (or any successor page) is unavailable, and the Agent is unable to
determine such rate in accordance with Section 2.09(f)(i), the LIBO Rate for any
Interest Period for each LIBO Rate Advance comprising part of the same
Competitive Bid Borrowing shall be determined by the Agent in accordance with
the provisions of Section 2.09(f)(ii).

     “LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars
or in any Foreign Currency and bearing interest based on the LIBO Rate.

     “Lien” means any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.

     “Local Rate Advance” means a Competitive Bid Advance denominated in any
Foreign Currency sourced from the jurisdiction of issuance of such Foreign
Currency and bearing interest at a fixed rate.

     “Material Adverse Change” means any material adverse change in the
business, financial condition, results of operations or properties of the
Company and its Restricted Subsidiaries taken as a whole.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, results of operations or properties of the
Company and its Restricted Subsidiaries taken as a whole, (b) the rights and
remedies of the Agent or any Lender under this Agreement or any Note or (c) the
ability of the Company or the other Borrowers to perform their obligations under
this Agreement or any Note.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Multiemployer Plan” has the same meaning as in ERISA.

     “Net Tangible Assets” means as of the date of any determination thereof,
the total amount of all Tangible Assets of the Company and its Consolidated
Subsidiaries minus consolidated current liabilities of the Company and its
Consolidated Subsidiaries determined in accordance with GAAP.

     “Non-Consenting Lender” has the meaning specified in Section 2.20(b).

     “Note” means a Revolving Credit Note or a Competitive Bid Note.

     “Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

11



--------------------------------------------------------------------------------



 



     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

     “Payment Office” means, for any Foreign Currency, such office of Citibank
as shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.

     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

     “Permitted Holder” shall mean the Company or any stock option or employee
benefit plan of the Company or any of its Subsidiaries.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

     “Plan” means at any time an employee pension benefit plan of the Company or
any Subsidiary which is covered by Title IV of ERISA.

     “Principal Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing and located in the United States of
America, in each case the net book value of which as of the date of any
determination thereof exceed 3% of Net Tangible Assets.

     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.07
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.07 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced (or, as provided in clause (b) below, an implied rating) by
either S&P or Moody’s, as the case may be, for any class of non-credit enhanced
long-term senior unsecured debt issued by the Company or, if either such rating
agency has issued more than one such rating, the lowest of such ratings issued
by such rating agency. For purposes of the foregoing, (a) if only one of S&P and
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin, the
Applicable Percentage and the Applicable Utilization Fee shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Company shall within 45 days obtain an implied
rating from S&P or Moody’s of the Company’s obligations under this Agreement
and, if such implied rating is not obtained within such period, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee will be set
in accordance with Level 6 under the definition of “Applicable Margin”,
“Applicable Percentage” or “Applicable Utilization Fee”, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Margin and the Applicable Percentage shall be based upon
the higher rating, unless the ratings are separated by two or more levels, in
which case the applicable level shall be the level that is one level below the
higher rating; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

12



--------------------------------------------------------------------------------



 



     “Receivables Facility” means the accounts receivable facility established
by the Company as in effect on the Effective Date or any replacement receivables
facility (so long as such replacement receivables facility is on substantially
similar terms and conditions) whereby the Company and/or certain of its
Subsidiaries shall have sold or transferred, or hereafter sell or transfer, the
accounts receivables of the Company and its Subsidiaries, directly or
indirectly, to the Receivables Subsidiary which in turn transfers to a buyer,
purchaser or lender undivided fractional interests in such accounts receivable.

     “Receivables Subsidiary” means Goodrich Finance LLC, a Delaware limited
liability company, or any successor or replacement entity that shall have been
established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Receivables Facility and that shall not
engage in any activities other than in connection with the Receivables Facility.

     “Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and Bank of
America, N.A.

     “Register” has the meaning specified in Section 9.06(g).

     “Rentals” means and includes as of the date of any determination thereof
all fixed payments (including as such all payments which the lessee is obligated
to make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage Leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues

     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Revolving Credit Commitments.

     “Responsible Officer” of any Person means the chief financial officer,
treasurer or any assistant treasurer of such Person.

     “Restricted Subsidiary” means any Subsidiary (i) which conducts
substantially all of its business and has substantially all of its assets within
the United States of America and which owns a Principal Property, or (ii) any
Designated Subsidiary; provided, however, that Restricted Subsidiary shall not
include any Subsidiary the primary business of which consists of financing
operations in connection with leasing and conditional sales transactions on
behalf of the Company and its Subsidiaries, purchasing accounts receivable or
making loans secured by accounts receivable or inventory, or which is otherwise
primarily engaged in the business of a finance company.

     “Revolving Credit Advance” means an advance by a Lender to any Borrower as
part of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).

     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000 or, if less, in the case of any
Revolving Credit Advance, the aggregate amount of the unused Commitments.

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

     “Revolving Credit Commitment” means, with respect to any Lender at any time
(a) the Dollar amount set forth opposite such Lender’s name on the signature
pages hereto under the caption “Revolving Credit Commitment”, (b) if such Lender
has become a Lender hereunder pursuant to an Assumption Agreement, the Dollar
amount set forth in such Assumption Agreement or (c) if such Lender has entered
into one or more Assignment and Acceptances, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.07(g)
as such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.07 or increased pursuant to Section
2.19.

     “Revolving Credit Note” means a promissory note of any Borrower payable to
the order of any Lender, delivered pursuant to a request made under Section 2.17
in substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.

     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

     “SEC Reports” means the periodic and current reports filed by the Company
with the Securities and Exchange Commission from time to time pursuant to the
Securities Exchange Act of 1934, as amended.

     “Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Securities and Exchange Commission.

     “Sub-Agent” means Citibank International plc.

     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries; provided,
however, that, notwithstanding the foregoing, with respect to the Company, for
purposes of this Agreement the Receivables Subsidiary shall not be deemed to be
a Subsidiary of the Company or any of its Subsidiaries.

     “Tangible Assets” means as of the date of any determination thereof the
total amount of all assets of the Company and its Consolidated Subsidiaries
(less depreciation, depletion and other properly deductible valuation reserves)
after deducting goodwill as reflected in the Company’s most recent annual report
to shareholders.

     “Termination Date” means the earlier of (a) May 25, 2010, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date hereunder with respect to any Advance made by or
Letter of Credit participation owned by any Lender that is a Non-Consenting
Lender to any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

14



--------------------------------------------------------------------------------



 



     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Pro Rata Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Revolving Credit Advances made by each Issuing Bank pursuant to
Section 2.04(c) that have not been ratably funded by such Lender and outstanding
at such time and (C) the aggregate principal amount of Competitive Bid Advances
then outstanding.

     “Usage” means, at any time the sum of the aggregate principal amount of the
Advances then outstanding (based in respect of any Advance denominated in a
Foreign Currency on the Equivalent in Dollars at the time such Usage is
calculated) plus the Available Amount of the outstanding Letters of Credit.

     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

          SECTION 1.03. Accounting Terms. Except as otherwise specifically
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with generally accepted accounting principles, as in
effect from time to time (“GAAP”); provided that, if the Company notifies the
Agent that the Company requests an amendment to any provision of Section 5.01
hereof to eliminate the effect of any change occurring after the Effective Date
in generally accepted accounting principles or in the application thereof to
such provision (or if the Agent notifies the Company that the Required Lenders
request an amendment to any such provision hereof for such purposes), regardless
of whether any such notice is given before or after such change in generally
accepted accounting principles or in the application thereof, then such
provision shall be interpreted on the basis of generally accepted accounting
principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance with the requirements of this Agreement.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

          SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a)
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount (based in
respect of any Revolving Credit Advances to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Revolving Credit Borrowing) not to
exceed at any time outstanding such Lender’s Unused Commitment at such time.
Each Revolving Credit Borrowing shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, the Borrowers may borrow under this
Section 2.01(a), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(a).

          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth and in reliance upon the Lenders’ obligation to
participate pursuant to Section 2.04(b), to issue letters of credit (each, a
“Letter of Credit”) denominated in Dollars or any Committed Currency for the
account of any Borrower

15



--------------------------------------------------------------------------------



 



from time to time on any Business Day during the period from the Effective Date
until 30 days before the Termination Date in an aggregate Available Amount
(based in respect of any Letter of Credit to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable Notice of Issuance) (i) for all Letters of
Credit issued by each Issuing Bank not to exceed at any time the lesser of
(x) the Letter of Credit Facility at such time and (y) such Issuing Bank’s
Letter of Credit Commitment at such time and (ii) for each such Letter of Credit
not to exceed an amount equal to the Unused Commitments of the Lenders at such
time. No Letter of Credit shall have an expiration date (including all rights of
the Borrowers or the beneficiary to require renewal) later than 10 Business Days
before the Termination Date. Within the limits referred to above, the Borrowers
may request the issuance of Letters of Credit under this Section 2.01(b), repay
any Revolving Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(c) and request the issuance of additional Letters of Credit under
this Section 2.01(b). No Issuing Bank shall be under any obligation to issue any
Letter of Credit if any order, judgment or decree of any governmental authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not or does not have the
right to be otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on such date and which such Issuing Bank in
good faith deems material to it. Each letter of credit listed on Schedule
2.01(b) (the “Existing Letters of Credit”) shall be deemed to constitute a
Letter of Credit issued hereunder and, on and after the Effective Date, shall be
subject to all of the terms and conditions hereof, including, but not limited
to, the fees payable pursuant to Section 2.05(c). Each Lender that is an issuer
of an Existing Letter of Credit shall, for purposes of Section 2.04, be deemed
to be an Issuing Bank for each such Existing Letter of Credit, provided that any
renewal or replacement of any Existing Letter of Credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.

          SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving
Credit Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M.
(London time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
or (z) 12:00 noon (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent (and, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances to be made in a
Committed Currency, simultaneously to the Sub-Agent), which shall give to each
Lender prompt notice thereof by telecopier or telex. Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier or telex in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Advances comprising
such Revolving Credit Borrowing, (iii) aggregate amount of such Revolving Credit
Borrowing, and (iv) in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Revolving Credit Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Revolving Credit Borrowing, in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower requesting such Revolving Credit Borrowing at the
Agent’s address referred to in Section 9.02 or at the applicable Payment Office,
as the case may be.

          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make

16



--------------------------------------------------------------------------------



 



Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.09 or
2.13 and (ii) the Eurocurrency Rate Advances may not be outstanding as part of
more than eight separate Revolving Credit Borrowings.

          (c) Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrower requesting such
Revolving Credit Borrowing shall indemnify each Lender against any reasonable
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Revolving Credit Borrowing when such Revolving Credit Advance, as a result
of such failure, is not made on such date.

          (d) Unless the Agent shall have received notice from a Lender prior to
the date of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower proposing such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (B) the cost of funds incurred by
the Agent in respect of such amount and (ii) in the case of such Lender, (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in Committed Currencies. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

          (e) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

          SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.03 from time to time on any Business Day during the period from the
date hereof until the date occurring 30 days prior to the Termination Date in
the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the Usage shall not exceed the aggregate amount of
the Revolving Credit Commitments of the Lenders.

     (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or LIBO Rate Advances to be
denominated in Dollars, simultaneously to the Sub-Agent), by telecopier or
telex, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit B-2 hereto, specifying therein
the requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) interest rate basis and
day count convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances or Local Rate
Advances, maturity date for repayment of each Fixed Rate Advance or Local Rate
Advance to be made as part of such Competitive Bid Borrowing (which maturity
date may not be earlier than the date occurring seven days after the date of
such Competitive Bid Borrowing or later than the

17



--------------------------------------------------------------------------------



 



earlier of (I) 180 days after the date of such Competitive Bid Borrowing and
(II) the Termination Date), (F) interest payment date or dates relating thereto,
(G) location of such Borrower’s account to which funds are to be advanced and
(H) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least two Business Days prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and that the Advances comprising such proposed Competitive Bid
Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City time)
at least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in Dollars, (y) 10:00 A.M. (London time) at least
two Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such proposed Competitive Bid Borrowing shall be either
Fixed Rate Advances denominated in any Foreign Currency or Local Rate Advances
denominated in any Foreign Currency and (z) 10:00 A.M. (London time) at least
four Business Days prior to the date of the proposed Competitive Bid Borrowing,
if such Borrower shall instead specify in the Notice of Competitive Bid
Borrowing that the Advances comprising such Competitive Bid Borrowing shall be
LIBO Rate Advances denominated in any Foreign Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. The
Agent or the Sub-Agent, as the case may be, shall in turn promptly notify each
Lender of each request for a Competitive Bid Borrowing received by it from such
Borrower by sending such Lender a copy of the related Notice of Competitive Bid
Borrowing.

     (ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent or the Sub-Agent, as the case may be (which
shall give prompt notice thereof to such Borrower), (A) before 9:30 A.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of Borrowing
(which amounts or the Equivalent thereof in Dollars, as the case may be, of such
proposed Competitive Bid may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders; provided
further that, notwithstanding the foregoing, no Lender shall make an offer to
make Competitive Bid Advances pursuant to this Section if the making of such
Competitive Bid Advance would result in an obligation by any Borrower to
reimburse or otherwise compensate such Lender for any withholding or other tax
pursuant to Section 2.15 or otherwise reimburse, compensate or indemnify such
Lender for any increased costs pursuant to Section 2.12 or otherwise. If any
Lender shall elect not to make such an offer, such Lender shall so notify the
Agent before 10:00 A.M. (New York City time) or the Sub-Agent before 12:00 noon
(London time) on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders, and such
Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the

18



--------------------------------------------------------------------------------



 



failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

     (iii) The Borrower proposing the Competitive Bid Borrowing shall, in turn,
(A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 3:00 P.M. (London time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (D) before 3:00 P.M. (London time) on the third Business
Day prior to the date of such Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:

     (x) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect, or

     (y) accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (ii) above, in its sole discretion, by giving notice to the Agent
or to the Sub-Agent, as the case may be, of the amount of each Competitive Bid
Advance (which amount shall be equal to or greater than the minimum amount, and
equal to or less than the maximum amount, notified to such Borrower by the Agent
or the Sub-Agent, as the case may be, on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent or
the Sub-Agent, as the case may be, notice to that effect. Such Borrower shall
accept the offers made by any Lender or Lenders to make Competitive Bid Advances
in order of the lowest to the highest rates of interest offered by such Lenders.
If two or more Lenders have offered the same interest rate, the amount to be
borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.

     (iv) If the Borrower proposing the Competitive Bid Borrowing notifies the
Agent or the Sub-Agent, as the case may be, that such Competitive Bid Borrowing
is cancelled pursuant to paragraph (iii)(x) above, the Agent or the Sub-Agent,
as the case may be, shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.

     (v) If the Borrower proposing the Competitive Bid Borrowing accepts one or
more of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Agent or the Sub-Agent, as the case may be, shall in turn promptly
notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by such Borrower, (B) each Lender that is to make
a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
or the Sub-Agent, as the case may be, has received forms of documents appearing
to fulfill the applicable conditions set forth in Article III. Each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing
shall, before 12:00 noon (New York City time), in the case of Competitive Bid
Advances to be denominated in Dollars or 11:00 A.M. (London time), in the case
of Competitive Bid Advances to be denominated in any Foreign Currency, on the
date of such Competitive Bid Borrowing specified in the notice received from the
Agent or the Sub-Agent, as the case may be, pursuant to clause (A) of the
preceding sentence or any later time when such Lender shall have received notice
from the Agent or the Sub-Agent, as the case may be pursuant to clause (C) of
the preceding sentence, make available for the account of its Applicable Lending
Office to

19



--------------------------------------------------------------------------------



 



the Agent (x) in the case of a Competitive Bid Borrowing denominated in Dollars,
at its address referred to in Section 9.02, in same day funds, such Lender’s
portion of such Competitive Bid Borrowing in Dollars and (y) in the case of a
Competitive Bid Borrowing in a Foreign Currency, at the Payment Office for such
Foreign Currency as shall have been notified by the Agent to the Lenders prior
thereto, in same day funds, such Lender’s portion of such Competitive Bid
Borrowing in such Foreign Currency. Upon fulfillment of the applicable
conditions set forth in Article III and after receipt by the Agent of such
funds, the Agent will make such funds available to such Borrower at the location
specified by such Borrower in its Notice of Competitive Bid Borrowing. Promptly
after each Competitive Bid Borrowing the Agent will notify each Lender of the
amount and tenor of the Competitive Bid Borrowing.

     (vi) If the Borrower proposing the Competitive Bid Borrowing notifies the
Agent or the Sub-Agent, as the case may be, that it accepts one or more of the
offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above, such
notice of acceptance shall be irrevocable and binding on such Borrower. Such
Borrower shall indemnify each Lender against any reasonable loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in the related Notice of Competitive Bid Borrowing for
such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any reasonable loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.

          (b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$5,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of each Competitive Bid Borrowing,
the Borrower that has borrowed such Competitive Bid Borrowing shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) above.

          (c) Within the limits and on the conditions set forth in this
Section 2.03, any Borrower may from time to time borrow under this Section 2.03,
repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

          (d) The Borrower that has borrowed through a Competitive Bid Borrowing
shall repay to the Agent for the account of each Lender that has made a
Competitive Bid Advance, on the maturity date of each Competitive Bid Advance
made to such Borrower (such maturity date being that specified by such Borrower
for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. Such Borrower
shall have no right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by such Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.

          (e) The Borrower that has borrowed through a Competitive Bid Borrowing
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance made to such Borrower from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) above, payable on the interest payment date or
dates specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a), at the option of the Lender that made any Competitive Bid
Advance, such Borrower shall pay interest on the amount of unpaid principal of
and interest on each Competitive Bid Advance owing to a Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 2% per

20



--------------------------------------------------------------------------------



 



annum above the rate per annum required to be paid on such Competitive Bid
Advance under the terms of the Competitive Bid Note evidencing such Competitive
Bid Advance unless otherwise agreed in such Competitive Bid Note.

          (f) The indebtedness of any Borrower resulting from each Competitive
Bid Advance made to such Borrower as part of a Competitive Bid Borrowing shall
be evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.

          SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by any Borrower to any Issuing Bank, and such Issuing Bank shall give
the Agent, prompt notice thereof by telex, telecopier or cable. Each such notice
of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telex,
telecopier or cable, confirmed immediately in writing, specifying therein the
requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount and currency of such Letter of Credit, (C) expiration date
of such Letter of Credit, (D) name and address of the beneficiary of such Letter
of Credit and (E) form of such Letter of Credit, and shall be accompanied by
such application and agreement for letter of credit as such Issuing Bank may
reasonably specify to the Borrower requesting such Letter of Credit for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower requesting such Letter of Credit at
its office referred to in Section 9.02 or as otherwise agreed with the Borrower
in connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. Each Borrower hereby agrees to each such participation. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Pro Rata Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower requesting such
Letter of Credit on the date made, or of any reimbursement payment required to
be refunded to the Borrower requesting such Letter of Credit for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, counterclaim, abatement, withholding or
reduction whatsoever.

          (c) Drawing and Reimbursement. Whenever a Letter of Credit is drawn,
the Borrower that has requested such Letter of Credit shall immediately
reimburse the Issuing Bank of such Letter of Credit for the amount drawn. In the
event that the amount drawn is not reimbursed within one (1) Business Day of the
drawing of such Letter of Credit, such Borrower shall be deemed to have
requested a Revolving Credit Advance in the amount drawn, in accordance with the
provisions set forth in Section 2.01, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such draft
or, in the case of a Letter of Credit denominated in a Committed Currency, shall
constitute a Base Rate Advance in the amount equal to the Equivalent of such
drawing in Dollars on the date of such drawing. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent, each Lender shall pay to
the Agent such Lender’s Pro Rata Share of such outstanding Revolving Credit
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Revolving Credit Advance to be funded by such Lender.
Promptly after receipt thereof, the Agent shall transfer such funds to such
Issuing Bank. Each Lender agrees to fund its Pro Rata Share of an outstanding
Revolving Credit Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is

21



--------------------------------------------------------------------------------



 



given after such time. If and to the extent that any Lender shall not have so
made the amount of such Revolving Credit Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued during the previous
week and drawings during such week under all Letters of Credit, (B) to each
Lender on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit during the preceding month
and drawings during such month under all Letters of Credit and (C) to the Agent
and each Lender on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit.

          (e) Failure to Make Revolving Credit Advances. The failure of any
Lender to make the Revolving Credit Advance to be made by it on the date
specified in Section 2.04(c) shall not relieve any other Lender of its
obligation hereunder to make its Revolving Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on such date.

          SECTION 2.05. Fees. (a) Facility Fee. The Company agrees to pay to the
Agent for the account of each Lender (other than the Designated Bidders) a
facility fee on the aggregate amount of such Lender’s Revolving Credit
Commitment in effect from time to time from the date hereof until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2005 and on the
Termination Date. The Agent agrees to use reasonable efforts to invoice the
Facility Fee for each quarter five Business Days prior to the last day of such
quarter.

          (b) Utilization Fee. The Company agrees to pay to the Agent for the
account of each Lender (other than the Designated Bidders) a utilization
facility fee on the sum of the aggregate daily amount of Revolving Credit
Advances outstanding from time to time and the Available Amount of Letters of
Credit outstanding from time to time at a rate per annum equal to the Applicable
Utilization Fee in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December during such periods and on
the Termination Date. The Agent agrees to use reasonable efforts to invoice the
Utilization Fee for each quarter five Business Days prior to the last day of
such quarter.

          (c) Letter of Credit Fees (i) The Company shall pay to the Agent for
the account of each Lender a commission on such Lender’s Pro Rata Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2005, and on the Termination Date.

          (ii) The Company shall pay to each Issuing Bank, for its own account,
such commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Company and such Issuing Bank shall agree.

          (d) Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.

          SECTION 2.06. Optional Termination or Reduction of the Commitments.
The Company shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
unused portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and

22



--------------------------------------------------------------------------------



 



provided further that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of the Competitive Bid Advances denominated in Dollars then outstanding
plus the Equivalent in Dollars (determined as of the date of the notice of
prepayment) of the aggregate principal amount of the Competitive Bid Advances
denominated in Foreign Currencies then outstanding.

          SECTION 2.07. Repayment of Revolving Credit Advances. (a) Each
Borrower shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
made to such Borrower then outstanding.

          (b) The obligations of the Borrowers under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by any Borrower is without prejudice to, and does not constitute a
waiver of, any rights such Borrower might have or might acquire under
Section 9.13 or as a result of the payment by any Lender of any draft or the
reimbursement by such Borrower thereof):

     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

     (iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or

     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.

          SECTION 2.08. Interest on Revolving Credit Advances. (a) Scheduled
Interest. Each Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance owing by such Borrower to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:

     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day

23



--------------------------------------------------------------------------------



 



of each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require each Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Revolving Credit
Advance owing by such Borrower to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to
the fullest extent permitted by law, the amount of any interest or fee payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

          SECTION 2.09. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.08(a)(ii).

          (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the applicable
Borrower and the Lenders, whereupon (A) such Borrower will, on the last day of
the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist; provided
that, if the circumstances set forth in clause (ii) above are applicable, the
applicable Borrower may elect, by notice to the Agent and the Lenders, to
continue such Advances in such Committed Currency for Interest Periods of not
longer than one month, which Advances shall thereafter bear interest at a rate
per annum equal to the Applicable Margin plus, for each Lender, the cost to such
Lender (expressed as a rate per annum) of funding its Eurocurrency Rate Advances
by whatever means it reasonably determines to be appropriate. Each Lender shall
certify its cost of funds for each Interest Period to the Agent and the Company
as soon as practicable (but in any event not later than ten Business Days after
the first day of such Interest Period).

          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in

24



--------------------------------------------------------------------------------



 



Section 1.01, the Agent will forthwith so notify such Borrower and the Lenders
and such Advances will automatically, on the last day of the then existing
Interest Period therefor, (i) if such Eurocurrency Rate Advances are denominated
in Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances.

          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically Convert into Base Rate Advances.

          (e) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended; provided that the applicable Borrower may elect, by notice to the
Agent and the Lenders within one Business Day of such Event of Default, to
continue such Advances in such Committed Currency, whereupon the Agent may
require that each Interest Period relating to such Eurocurrency Rate Advances
shall bear interest at the Overnight Eurocurrency Rate for a period of three
Business Days and thereafter, each such Interest Period shall have a duration of
not longer than one month. “Overnight Eurocurrency Rate” means the rate per
annum applicable to an overnight period beginning on one Business Day and ending
on the next Business Day equal to the sum of 1%, the Applicable Interest Rate
Margin and the average, rounded upward to the nearest whole multiple of 1/100 of
1%, if such average is not such a multiple, of the respective rates per annum
quoted by each Reference Bank to the Agent on request as the rate at which it is
offering overnight deposits in the relevant currency in amounts comparable to
such Reference Bank’s Eurocurrency Rate Advances.

          (f) (i) If Moneyline Telerate Markets Page 3750 is unavailable, the
Agent shall consult any similar nationally recognized company or service that
provides rate quotations comparable to those currently provided by Moneyline
Telerate Markets that is reasonably available to the Agent;

          (ii) if, notwithstanding the foregoing, the Agent is unable to
determine the Eurocurrency Rate or LIBO Rate, then,

     (A) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

     (B) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (2) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

     (C) the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.

           SECTION 2.10. Optional Conversion of Revolving Credit Advances. The
Company may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of

25



--------------------------------------------------------------------------------



 



Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Dollar denominated Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
requesting such Conversion.

          SECTION 2.11. Prepayments of Revolving Credit Advances. (a) Optional.
Each Borrower may, upon notice at least three Business Days prior to the date of
such prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof and
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
applicable Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

          (b) Mandatory. (i) If, on any date, the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding exceeds 105% of the aggregate
Commitments of the Lenders on such date, the Company and, if applicable, each
other Borrower shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances owing by the Borrowers in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Advances prepaid; The Agent
shall give prompt notice of any prepayment required under this Section 2.11(b)
to the Company and the Lenders, and shall provide prompt notice to the Company
and each other Borrower of any such notice of required prepayment received by it
from any Lender.

          (ii) The Company shall provide the Lenders with written notice (a
“Change in Control Notice”) within five Business Days of the occurrence of any
Change of Control and, upon the written demand (a “Prepayment Demand”) of the
Agent, acting at the direction of the Required Lenders, made any time within
thirty days after receipt by the Agent of the Change in Control Notice, the
Company and, if applicable, each other Borrower shall, within forty-five
Business Days after receipt of such Prepayment Demand (unless prior to the
expiration of such time period the event that gave rise to such Change of
Control shall no longer exist or shall have been otherwise cured or rescinded),
prepay the outstanding principal amount of all Revolving Credit Advances and
Competitive Bid Advances and all accrued and unpaid interest thereon, together
with all other amounts owing by the Borrowers under this Agreement, and
terminate the Commitments pursuant to Section 2.06 hereof.

          (iii) Each prepayment made pursuant to this Section 2.11(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the applicable Borrower shall be obligated to reimburse to the Lenders in
respect thereof pursuant to Section 9.04(c). The Agent shall give prompt notice
of any prepayment required under this Section 2.11(b) to the Borrowers and the
Lenders.

     SECTION 2.12. Increased Costs; Reserve Percentages. (a) If, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority enacted or imposed after the Effective Date
(and not already accounted for pursuant to subsection (c) below) including,
without limitation, any agency of the European Union or

26



--------------------------------------------------------------------------------



 



similar monetary or multinational authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances or LIBO Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Company shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

          (c) If, at any time, the Eurocurrency Rate Reserve Percentage
applicable to any Lender shall increase the cost (whether by incurring a cost or
adding to a cost) to such Lender of making or maintaining hereunder any
Eurocurrency Rate Advance or LIBO Rate Advance or to reduce the amount of
principal or interest received by such Lender with respect to such Advance,
then, upon demand by such Lender, the applicable Borrower shall pay to such
Lender from time to time on the last day of the Interest Period with respect to
such Advance, as additional consideration hereunder, additional amounts
sufficient to fully compensate and indemnify such Lender for such increased cost
or reduced amount, so long as such additional cost or reduced amount is
allocable to such Advance. A certificate as to such amounts submitted to the
Company and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error. Each Lender shall notify the Company as
promptly as practicable (with a copy thereof delivered to the Agent) of the
existence of any event that will likely require the payment by any Borrower of
any such additional amount under this Section.

          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies such Borrower of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the change giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
deemed to include the period of retroactive effect thereof.

          SECTION 2.13. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances in Dollars or
any Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency
or to fund or maintain Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency hereunder,
(a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the

27



--------------------------------------------------------------------------------



 



case may be, will automatically, upon such demand, Convert into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be, (i) if such Eurocurrency Rate Advance or
LIBO Rate Advance is denominated in Dollars, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be, and (ii) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be, and (b) the obligation of the Lenders to
make Eurocurrency Rate Advances or LIBO Rate Advances or to Convert Revolving
Credit Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

          SECTION 2.14. Payments and Computations. (a) Each Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off
hereunder with respect to principal of, interest on, and other amounts relating
to, Advances denominated in Dollars, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment, irrespective
of any right of counterclaim or set-off hereunder with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Foreign
Currency, not later than 11:00 A.M. (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent, by deposit
of such funds to the applicable Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, facility fees or letter of credit commissions
ratably (other than amounts payable pursuant to Section 2.03, 2.12, 2.15 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.06(c), from
and after the effective date specified in such Assignment and Acceptance, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

          (b) Each Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due.

          (c) All computations of interest based on the Base Rate calculated in
accordance with clause (a) of the definition thereof shall be made by the Agent
on the basis of a year of 365 or 366 days, as the case may be, all computations
of interest based on the Eurocurrency Rate, the Base Rate calculated in
accordance with clause (b) or (c) of the definition thereof or the Federal Funds
Rate and of facility fees and letter of credit commissions shall be made by the
Agent on the basis of a year of 360 days and computations in respect of
Competitive Bid Advances shall be made by the Agent or the Sub-Agent, as the
case may be, as specified in the applicable Notice of Competitive Bid Borrowing
(or, in each case of Advances denominated in Foreign Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, facility fees or letter of
credit commissions are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

28



--------------------------------------------------------------------------------



 



          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or letter of
credit commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances or LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

          (e) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

          (f) To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this
Section 2.14, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.14; provided that the Borrowers and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by any Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.14(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Company agrees to indemnify the Agent and each Lender,
and hold the Agent and each Lender harmless, for any and all reasonable losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.14(f).

          SECTION 2.15. Taxes. (a) Any and all payments by any Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes shall be
made, in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.15) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

          (b) In addition, each Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

29



--------------------------------------------------------------------------------



 



          (c) Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

          (d) Within 30 days after the date of any payment of Taxes and upon
request, each Borrower shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent. For purposes of
this subsection (d) and subsection (e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by any Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and such Borrower with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Company and shall not be obligated to include in such form or document such
confidential information.

          (f) For any period with respect to which a Lender has failed to
provide any Borrower with the appropriate form, certificate or other document
described in Section 2.15(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form otherwise is not required under subsection
(e) above), such Lender shall not be entitled to indemnification under
Section 2.15(a) or (c) with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Taxes because of its failure to deliver a form, certificate or other document
required hereunder, each Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

          (h) If any Lender determines, in its sole judgment, that it has
actually and finally realized, by reason of a refund, deduction or credit of any
Taxes paid or reimbursed by any Borrower pursuant to subjection (a) or (c) above
in respect of payments under the Credit Agreement or the Notes, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.15 exceeding the amount needed
to make such Lender whole, such Lender shall pay to the applicable Borrower,
with reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount

30



--------------------------------------------------------------------------------



 



of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses in securing such refund, deduction or credit.

          SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to Section 2.12, 2.15 or 9.04(c)) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

          SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. Each Borrower agrees that
upon notice by any Lender to such Borrower (with a copy of such notice to the
Agent) to the effect that a Revolving Credit Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a
Revolving Credit Note payable to the order of such Lender in a principal amount
up to the Revolving Credit Commitment of such Lender.

          (b) The Register maintained by the Agent pursuant to Section 9.06(g)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.

          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

          SECTION 2.18. Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and each Borrower agrees that
it shall use such proceeds) solely for general corporate purposes of the Company
and its Subsidiaries.

          SECTION 2.19. Increase in the Aggregate Commitments. (a) The Company
may, at any time but in any event not more than four times, by notice to the
Agent, request that the aggregate amount of the Commitment be increased by an
amount of $25,000,000 or an integral thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $650,000,000 and (ii) on
the date of any request by the Company for a

31



--------------------------------------------------------------------------------



 



Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.03 shall be satisfied.

          (b) The Agent shall promptly notify the Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

          (c) Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $15,000,000 or more.

          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.20(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

     (i) (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit F-1 hereto;

     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and

     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Company and the Agent.

          On each Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.19(d), the Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess of (i) such Increasing Lender’s ratable
portion of the Revolving Credit Borrowings then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit

32



--------------------------------------------------------------------------------



 



Borrowings then outstanding (calculated based on its Commitment (without giving
effect to the relevant Commitment Increase) as a percentage of the aggregate
Commitments (without giving effect to the relevant Commitment Increase). After
the Agent’s receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Agent will promptly thereafter cause to be distributed like
funds to the other Lenders for the account of their respective Applicable
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Revolving Credit Advances owing to each Lender after giving
effect to such distribution equals such Lender’s ratable portion of the
Revolving Credit Borrowings then outstanding (calculated based on its Commitment
as a percentage of the aggregate Commitments outstanding after giving effect to
the relevant Commitment Increase).

          SECTION 2.20. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to the first and/or second anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
30 days prior to the applicable anniversary date, notify the Company and the
Agent in writing as to whether such Lender will consent to such extension. If
any Lender shall fail to notify the Agent and the Company in writing of its
consent to any such request for extension of the Termination Date at least
30 days prior to the Termination Date, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such request. The Agent shall notify the
Company not later than 25 days prior to the applicable anniversary date of the
decision of the Lenders regarding the Borrower’s request for an extension of the
Termination Date.

          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Section 3.03 shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.20, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.20
and the Commitment of such Lender is not assumed in accordance with subsection
(c) of this Section 2.20 on or prior to the applicable Extension Date, the
Commitment of such Non-Consenting Lender shall automatically terminate in whole
on such unextended Termination Date without any further notice or other action
by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.12, 2.13 and 9.04, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for any requested extension of the Termination Date.

          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.20, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $15,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $15,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the

33



--------------------------------------------------------------------------------



 



effective date of the assignment on, the outstanding Advances, if any, of such
Non-Consenting Lender plus (B) any accrued but unpaid facility fees owing to
such Non-Consenting Lender as of the effective date of such assignment;

     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 9.06(a) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.13 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.20 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Section 3.03, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
and 2.03. Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

     (a) Except for matters disclosed in the Company’s SEC Reports or except as
otherwise disclosed to the Agent and the Lenders in writing prior to the
Effective Date, there shall have occurred no Material Adverse Change since
December 31, 2004.

     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or, to the
knowledge of the Secretary or Treasurer of the Company, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect, except for matters disclosed in the Company’s
SEC Reports or

34



--------------------------------------------------------------------------------



 



except as otherwise disclosed to the Agent and the Lenders in writing prior to
the Effective Date or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

     (c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

     (d) The Company shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.

     (e) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders.

     (f) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:

     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

     (ii) No event has occurred and is continuing that constitutes a Default.

     (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:

     (i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17.

     (ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

     (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

     (iv) A favorable opinion of the General Counsel for the Company and of
Jones Day, special counsel for the Company, substantially in the form of
Exhibits F-1 and F-2 hereto, respectively, and as to such other matters as any
Lender through the Agent may reasonably request.

     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

     (h) The Company shall have terminated the commitments of the lenders and,
except with respect to the Existing Letters of Credit, repaid or prepaid in full
all amounts outstanding under the Three Year Credit Agreement, dated as of
August 20, 2003 (as amended, the “Three Year Credit Agreement”), among the
Company, certain other borrowers parties thereto, the lenders parties thereto
and Citibank, N.A., as administrative agent. By execution of this Agreement,
each of the Lenders that is a lender under the

35



--------------------------------------------------------------------------------



 



Three Year Credit Agreement hereby waives the requirements set forth in
Sections 2.06 and 2.11 of the Three Year Credit Agreement of prior notice to the
termination of its commitments and prepayment of advances thereunder.

          SECTION 3.02. Conditions Precedent to Initial Borrowing of Each
Designated Subsidiary. The obligation of each Lender to make an initial Advance
to each Designated Subsidiary following its designation as a Borrower hereunder
pursuant to Section 9.12 on the occasion of the initial Borrowing thereby is
subject to the Agent’s receipt on or before the date of such initial Borrowing
of each of the following, in form and substance satisfactory to the Agent and
dated such date:

     (a) The Designation Letter of such Designated Subsidiary, in substantially
the form of Exhibit E hereto.

     (b) The Revolving Credit Note of such Designated Subsidiary to the Lenders
to the extent requested by any Lender pursuant to Section 2.17.

     (c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(i) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto) and (ii) the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Letter of such Designated Subsidiary and its
Notes and the other documents to be delivered by such Designated Subsidiary
hereunder.

     (d) A copy of a certificate of the Secretary of State (or other appropriate
Governmental Authority) of the jurisdiction of organization of such Designated
Subsidiary, dated reasonably near the date of such Borrowing, certifying that
such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.

     (e) A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
Governmental Authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.

     (f) Such other documents, opinions and other information as any Lender,
through the Agent, may reasonably request.

          SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing,
Letter of Credit Issuance, Commitment Increase and Extension Date. The
obligation of each Lender to make a Revolving Credit Advance on the occasion of
each Revolving Credit Borrowing (other than a Revolving Credit Advance deemed
made pursuant to Section 2.04(c)), the obligation of each Issuing Bank to issue
a Letter of Credit, each Commitment Increase pursuant to Section 2.19 and each
extension of Commitments pursuant to Section 2.20 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Revolving Credit Borrowing, the issuance of such Letter of Credit, the
applicable Increase Date or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Notice of Issuance, request for Commitment Increase,
request for Commitment extension and the acceptance by the Borrower requesting
such Revolving Credit Borrowing of the proceeds of such Revolving Credit
Borrowing or Letter of Credit shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing or the issuance of such Letter
of Credit, such Increase Date or such Extension Date such statements are true):

36



--------------------------------------------------------------------------------



 



     (a) the representations and warranties contained in Section 4.01 (except,
in each case other than an extension of the Commitments, the representations set
forth in subsection (c)(ii) thereof and in subsection (d)(i) thereof) (and, if
such Revolving Credit Borrowing shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Letter, other than the representation set forth in
subsection (i) of paragraph 5 thereof) are correct on and as of such date
(except to the extent that any expressly relate to any earlier date), before and
after giving effect to such Revolving Credit Borrowing or the issuance of such
Letter of Credit and to the application of the proceeds therefrom, such
Commitment Increase or such Extension Date, as though made on and as of such
date, and

     (b) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or the issuance of such Letter of Credit or from the
application of the proceeds therefrom, such Commitment Increase or such
Extension Date, that constitutes a Default.

          SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

     (a) the representations and warranties contained in Section 4.01 (except
the representations set forth in subsection (c)(ii) thereof and in subsection
(d)(i) thereof) (and, if such Competitive Bid Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter, other than the
representation set forth in subsection (i) of paragraph 5 thereof) are correct
on and as of the date of such Competitive Bid Borrowing (except to the extent
that any expressly relate to any earlier date), before and after giving effect
to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and

     (b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

          SECTION 3.05. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:

37



--------------------------------------------------------------------------------



 



     (a) Subsidiaries. The Annual Report of the Company on Form 10-K of the
Company for the year most recently ended (in each case, the “Form 10-K”)
correctly lists, as at the end of such year, in all material respects all
Significant Subsidiaries. The Company and each Significant Subsidiary has good
and marketable title to all of the shares it purports to own of the stock of
each Significant Subsidiary. All such shares have been duly issued and are fully
paid and non-assessable.

     (b) Corporate Organization and Authority. The Company and each Significant
Subsidiary:

     (i) is a corporation (or other entity) duly organized (or formed), validly
existing and in good standing under the laws of its jurisdiction of
incorporation (or organization);

     (ii) has all requisite power and authority and all material licenses and
permits necessary to own and operate its properties and to carry on its business
as now conducted in each jurisdiction in which it currently conducts any
material part of its business; and

     (iii) is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which it currently conducts any material
part of its business, wherein the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary, other than failures to have good standing or obtain
licenses or qualifications, which would not, individually or in the aggregate,
create a Material Adverse Effect.

     (c) Financial Statements. (i) The consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of December 31, 2004, and the consolidated
statements of income and cash flows for the fiscal year ended on said date,
accompanied by a report thereon containing an opinion unqualified as to scope
limitations imposed by the Company and otherwise without qualification except as
therein noted, by Ernst & Young LLP, and the unaudited condensed consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of March 31,
2005, and the unaudited condensed consolidated statements of income and cash
flows for the fiscal quarter ended on said date, duly certified by the chief
financial officer of the Company, have been prepared in accordance with GAAP
consistently applied except as therein noted, and present fairly, subject in the
case of said balance sheet as at March 31, 2005, and said statements of income
and cash flows for the fiscal quarter then ended, to year-end audit adjustments
and the absence of footnotes, the financial position of the Company and its
Consolidated Subsidiaries as of said dates and the results of operations and
cash flows of the Company and its Consolidated Subsidiaries for the periods
ended on such dates.

     (ii) Except as disclosed in the Company’s most recent Form 10-Q or Form
10-K as filed with the Securities and Exchange Commission or except as otherwise
disclosed to the Agent and the Lenders prior to the Effective Date, since
December 31, 2004, there has been no Material Adverse Effect.

     (d) Pending Litigation. There are no proceedings pending or, to the
knowledge of the Secretary and the Treasurer of the Company, threatened against
or affecting the Company or any Subsidiary in any court or before any
governmental authority or arbitration board or tribunal which (i) could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
the Company’s most recent Form 10-Q or Form 10-K as filed with the Securities
and Exchange Commission or except as otherwise disclosed in writing to the Agent
and the Lenders prior to the Effective Date or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

     (e) Loan is Legal and Authorized. The borrowing by the Company under this
Agreement and compliance by the Company with all of the provisions of this
Agreement:

     (i) are within the corporate powers of the Company;

38



--------------------------------------------------------------------------------



 



     (ii) will not violate any provisions of any material law, court order or
governmental authority or agency directive and will not conflict with or result
in any breach of any of the material terms, conditions or provisions of, or
constitute a default under the Certificate of Incorporation or By-laws of the
Company or any material indenture or other material agreement or instrument to
which the Company is a party or by which it may be bound or result in the
imposition of any material Liens or encumbrances on any property of the Company;
and

     (iii) have been duly authorized by proper corporate action on the part of
the Company (no action by the shareholders of the Company being required by law,
by the Certificate of Incorporation or By-laws of the Company or otherwise),
executed and delivered by the Company and this Agreement constitutes the legal,
valid and binding obligation, contract and agreement of the Company enforceable
in accordance with its respective terms.

     (f) Governmental Consent. No material approval, consent or withholding of
objection on the part of any regulatory body, state, Federal or local, is
necessary in connection with the execution and delivery by the Company of this
Agreement or compliance by the Company with any of the provisions of this
Agreement.

     (g) Taxes. All material tax returns required to be filed by the Company or
any Significant Subsidiary in any jurisdiction in which it currently conducts
any material part of its business have, in fact, been filed, and all material
taxes, assessments, fees and other governmental charges upon the Company or any
Significant Subsidiary or upon any of their respective properties, income or
franchises, which are shown to be due and payable in such returns have been paid
or provisions for the payment thereof has been made except for any taxes which
are being contested in good faith and with respect to which adequate reserves
have been established. The provisions for taxes on the consolidated financial
statements of the Company are adequate in all material respects for all open
years, and for its current fiscal period.

     (h) Use of Proceeds; Margin Stock. None of the transactions contemplated in
this Agreement (including, without limitation thereof, the use of proceeds of
the loans thereunder) will violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. “Margin Stock,”
as defined in said Regulations U and X does not make up twenty five percent or
more of the assets of the Company and its subsidiaries on a consolidated basis.

     (i) ERISA. The consummation of the transactions provided for in this
Agreement and compliance by the Company with the provisions thereof will not
involve any prohibited transaction within the meaning of ERISA or Section 4975
of the Internal Revenue Code of 1986, as amended. Each Plan complies in all
material respects with all applicable statutes and governmental rules and
regulations, and (a) no material PBGC Reportable Event (as defined in ERISA) as
to which the requirement of notice within 30 days has not been waived has
occurred and is continuing with respect to any Plan, and (b) neither the Company
nor any ERISA Affiliate has withdrawn from any Plan or Multiemployer Plan or
instituted steps to do so where a material withdrawal liability has occurred or
will occur. No condition exists or event or transaction has occurred in
connection with any Plan which could result in the incurrence by the Company or
any ERISA Affiliate of any material liability, fine or penalty. No Plan
maintained by the Company or any ERISA Affiliate, nor any trust created
thereunder, has incurred any material “accumulated funding deficiency” as
defined in Section 302 of ERISA. Neither the Company nor any ERISA Affiliate has
any material contingent liability with respect to any post-retirement “welfare
benefit plan” (as such term is defined in ERISA) except as has been reflected in
the Company’s Form 10-K.

     (j) Compliance with Environmental Laws. The Company is not in violation of
any applicable Federal, state, or local laws, statutes, rules, regulations or
ordinances relating to public health, safety or the environment, including,
without limitation, relating to releases, discharges, emissions or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls (PCB’s), asbestos or
urea formaldehyde, to the treatment, storage,

39



--------------------------------------------------------------------------------



 



disposal or management of hazardous substances (including, without limitation,
petroleum, crude oil or any fraction thereof, or other hydrocarbons), pollutants
or contaminants, to exposure to toxic, hazardous or other controlled, prohibited
or regulated substances which violation would be reasonably likely to have a
Material Adverse Effect. Except as set forth in the Form 10-K, the Company does
not know of any liability or class of liability of the Company or any Subsidiary
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (42 U.S.C. Section 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et
seq.) which could reasonably be expected to have a Material Adverse Effect.

     (k) Ownership of Properties. The Company and its Restricted Subsidiaries
have good title, free and clear of all material Liens other than those permitted
by Section 5.01(g), to all material owned portions of their respective Principal
Properties.

     (l) Investment Company Act. Neither the Company nor any Significant
Subsidiary is an “investment company” or a company “controlled” by an investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

     (m) Public Utility Holding Company Act. Neither the Company nor any
Significant Subsidiary is a “holding company” or a “subsidiary company” of a
“holding company” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

ARTICLE V

COVENANTS OF THE COMPANY

          SECTION 5.01. Covenants. So long as any Advance shall remain unpaid,
any Lender shall have any Commitment hereunder or any Letter of Credit shall be
outstanding:

     (a) Corporate Existence, Etc. The Company will preserve and keep in full
force and effect (i) its corporate existence and (ii) all licenses and permits
necessary, in all material respects, to the proper conduct of its business,
provided that the foregoing shall not (x) prevent any transaction permitted by
Sections 5.01(h) or (y) require any preservation or actions in respect of
licenses and permits where the aggregate effect of all failures with respect
thereto would not be reasonably likely to cause a Material Adverse Effect.

     (b) Insurance. The Company will maintain, and will cause each Consolidated
Subsidiary to maintain, insurance coverage by reputable insurers and in such
forms and amounts and against such risks as are customary for corporations
engaged in the same or similar business and owning and operating similar
properties, provided, that the Company and its Subsidiaries may maintain a
system or systems of self-insurance in accordance with sound business,
accounting and actuarial practice as is customary for corporations engaged in
the same or a similar business and having a net worth similar to Consolidated
Net Worth of the Company as of the date of any determination; and further
provided that the foregoing shall apply only if the effect of all failures of
the Company or such Subsidiary to take such action would be to cause a Material
Adverse Effect.

     (c) Taxes, Claims for Labor and Materials, Compliance with Laws. The
Company will, and will cause each Subsidiary promptly to (i) pay and discharge
all lawful taxes, assessments and governmental charges or levies imposed upon
the Company or such Subsidiary, respectively, or upon or in respect of all or
any part of the property or business of the Company or such Subsidiary, and
(ii) pay and discharge, or make arrangement to pay and discharge, in the
ordinary course of its business, all trade accounts payable and all claims for
work, labor or materials, any of which, if unpaid, might become a Lien (other
than a Lien permitted pursuant to this Agreement) upon any Principal Property of
the Company or such Subsidiary; provided, however, that the foregoing shall
apply only if the effect of the failure of the Company or any Subsidiary to take
such action would be to cause a Material Adverse Effect; provided

40



--------------------------------------------------------------------------------



 



further that the Company or such Subsidiary shall not be required to pay any
such tax, assessment, charge, levy, account payable or claim if (x) the validity
thereof is being contested in good faith by appropriate actions or proceedings
which will prevent the forfeiture or sale of any material property of the
Company or such Subsidiary or any material interference with the use thereof by
the Company or such Subsidiary, and (y) the Company or such Subsidiary shall set
aside on its books, reserves, if any, deemed by it to be adequate with respect
thereto. The Company will comply and will cause each Subsidiary to comply in all
material respects with all laws, ordinances or governmental rules and
regulations to which it is subject and all licensing and other governmental
authorizations necessary to the ownership of its properties or to the conduct of
its business including, without limitation, the Occupational Safety and Health
Act of 1970, as amended, ERISA, the Patriot Act and all laws, ordinances,
governmental rules and regulations relating to environmental protection in all
applicable jurisdictions, except where the necessity of compliance therewith is
being contested in good faith by appropriate actions or proceedings or the
violation of which, in the aggregate, is not reasonably likely to have a
Material Adverse Effect.

     (d) Maintenance, Etc. The Company will maintain, preserve and keep, and
will cause each Subsidiary to maintain, preserve and keep, its material
properties necessary for the conduct of its business (whether owned in fee or a
leasehold interest) in good repair and working order and from time to time will
make all necessary repairs, replacements, renewals and additions so that at all
times the efficiency thereof shall be maintained; provided, however, that the
foregoing shall apply only if the effect of all failures of the Company or such
Subsidiary to take such actions would be to cause a Material Adverse Effect.

     (e) Consolidated Net Worth. The Company will at all times keep and maintain
Consolidated Net Worth at an amount not less than the sum of (i) $810,000,000
plus (ii) 50% of any positive Consolidated Net Income, which Consolidated Net
Income shall be computed on a cumulative basis as of the last day of each fiscal
year beginning with the fiscal year ending December 31, 2005 (for the purposes
of this Section 5.01(e), Consolidated Net Income which is a deficit for any
fiscal year shall be deemed to be zero).

     (f) Leverage Ratio. The Company will maintain a Leverage Ratio of not
greater than 3.50 to 1.

     (g) Liens, Etc. The Company will not and will not permit any Restricted
Subsidiary to create or incur or suffer to be incurred or to exist any Lien
securing Debt of any Person upon its Principal Properties, whether now owned or
hereafter acquired or upon any income or profits therefrom, or transfer any of
its Principal Properties for the purpose of subjecting the same to the payment
of obligations in priority to the payment of its or their general creditors or
acquire or agree to acquire or permit any Restricted Subsidiaries to acquire any
Principal Properties upon conditional sales agreements, sale-leaseback
arrangements or other title retention devices, provided, however that the
foregoing limitation will not be applicable to the following:

     (i) Liens in favor of governmental entities to secure payments pursuant to
any contract or statute or to secure any Indebtedness owing to a governmental
entity incurred to finance the purchase price or the cost of construction of the
property subject to such Lien,

     (ii) Liens securing Indebtedness of a Restricted Subsidiary to the Company
or to another Restricted Subsidiary,

     (iii) Liens existing as of the date of this Agreement and reflected on the
Company’s 2004 Form 10-K,

     (iv) Liens existing on the assets of a corporation at the time such
corporation initially becomes a Restricted Subsidiary,

     (v) Liens incurred after the date of this Agreement given to secure the
payment of the purchase price, construction cost or improvement cost incurred in
connection with the

41



--------------------------------------------------------------------------------



 



acquisition, construction or improvement of assets, including Liens existing on
such assets at the time of acquisition thereof or at the time of acquisition by
the Company or any Restricted Subsidiary of any business entity then owning such
assets, whether or not such existing Liens were given to secure the payment of
the purchase price of the assets to which they attach, provided that (A) the
Lien shall attach solely to the assets acquired or purchased (including any
assets which are attached or otherwise adjoining such assets) and (B) such Lien
has been created or incurred by the Company or such Restricted Subsidiary
simultaneously with, or within one year after, the date of acquisition,
construction or improvement of such assets,

     (vi) in addition to the Liens permitted by the foregoing clauses of this
Section 5.01(g), additional Liens encumbering Principal Properties securing Debt
of the Company or any Restricted Subsidiary, provided, that the aggregate
principal amount of all such Debt so secured shall not at any time exceed 10% of
Net Tangible Assets, and

     (vii) any extension, renewal or replacement of any Lien permitted by the
proceeding clauses (i) through (vi) inclusive in respect of the same property
theretofore subject to such Lien, incurred in connection with the extension,
renewal or refunding of the Debt secured thereby.

     (h) Mergers, Sale of Assets.

     (i) The Company will not merge or consolidate with or into any Person
unless in each case the Company shall be the surviving corporation, except that
the Company may consolidate with or merge into any other Person if such
consolidation or merger is, in the opinion of Board of Directors of the Company,
advantageous for tax or operational reasons (but not to effect the acquisition
of or by, or consolidation with, any Person that is not already a Subsidiary of
the Company), provided that:

     (A) such Person (the “Surviving Corporation”) is a corporation organized
under the laws of the United States of America having a majority of its assets
located in the United States of America;

     (B) at least a majority of the combined voting power of all Voting Stock of
the Surviving Corporation immediately after giving effect to such consolidation
or merger is owned by Persons which owned Voting Stock of the Company
immediately prior to giving effect thereto;

     (C) no Default shall have occurred and be continuing at the time of such
proposed merger or consolidation or would result therefrom;

     (D) the Company shall have provided to the Agent and the Lenders such
corporate governance and authorization documents, in form and substance
satisfactory to the Agent and the Lenders, as may be deemed necessary or
advisable by the Agent and the Lenders; and

     (E) the Surviving Corporation shall expressly assume, by written agreement
delivered to the Agent and the Lenders, all of the obligations of the Company
under this Agreement, whereupon the Surviving Corporation shall (1) succeed to
all of the rights and obligations of the Company under this Agreement, (2) for
all purposes hereof be substituted for the Company hereunder, and (3) constitute
the “Company” and a “Borrower” bound by this Agreement.

     (ii) The Company will not convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) 50% or more of the
consolidated assets of the Company and its Subsidiaries taken as a whole
(whether now owned or hereafter acquired) to, any Person, or permit any of its
Subsidiaries to do so, except that any Subsidiary of the Company may dispose of
assets to any other Subsidiary of the Company, provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

42



--------------------------------------------------------------------------------



 



     (i) Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to enter into or be a party to any transaction or arrangement
with any Affiliate (other than the Company or any of its Subsidiaries)
including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any such Affiliate,
except upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would obtain in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided, however, that the foregoing shall
apply only if the effect of all failures of the Company or such Subsidiary to
take such actions would be to cause a Material Adverse Effect.

     (j) Termination of Pension Plans. The Company will not and will not permit
any Subsidiary to withdraw from any Multiemployer Plan or permit any employee
benefit plan maintained by it to be terminated if such withdrawal or termination
could result in a withdrawal liability (as described in Part 1 of Subtitle E of
Title IV or ERISA) or the imposition of a Lien on any property of the Company or
any Subsidiary pursuant to Section 4068 of ERISA, which liability or Lien would
have a Material Adverse Effect.

     (k) Reports and Rights of Inspection. The Company will keep on a
consolidated basis proper books of record and account of its dealings or
transactions of, or in relation to, the business and affairs of the Company, in
accordance with GAAP consistently applied (except for changes concurred in by
the independent public accountants referred to in Section 5.01(k)(ii) hereof),
and will furnish to the Lenders (in duplicate if so specified below or otherwise
requested):

     (i) Quarterly Statements. Within 90 days (or, if the Public Debt Rating is
BBB- from S&P or Baa3 from Moody’s, 60 days) after the end of each quarterly
fiscal period (except the last) of each fiscal year, copies of:

     (A) consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of the close of such quarterly fiscal period, setting forth in
comparative form the consolidated figures for the fiscal year then most recently
ended,

     (B) consolidated statements of income of the Company and its Consolidated
Subsidiaries for such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year, and

     (C) consolidated statements of cash flows of the Company and its
Consolidated Subsidiaries for the portion of the fiscal year ending with such
quarterly fiscal period, setting forth in comparative form the consolidated
figures for the corresponding period of the preceding fiscal year,

all in reasonable detail and certified as complete and correct by an authorized
financial officer of the Company, provided, that the Company may comply with the
requirements of this paragraph (i) by furnishing within the time period
described above, the Company’s Quarterly Report on Form 10-Q as filed with the
Securities and Exchange Commission and provided further that the Company may
also comply with this paragraph (i) by publishing such data or documents on its
Internet web page or in another publicly accessible electronic database, unless
any Lender at any time makes a written request for hard copy disclosure only.

     (ii) Annual Statements. Within 120 days after the close of each fiscal year
of the Company, copies of:

     (A) consolidated balance sheets of the Company and its Consolidated
Subsidiaries as of the close of such fiscal year, and

43



--------------------------------------------------------------------------------



 



     (B) consolidated statements of income and retained earnings and cash flows
of the Company and its Consolidated Subsidiaries for such fiscal year

in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Company to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Company and its Consolidated Subsidiaries as of the end of the
fiscal year being reported on and the consolidated results of the operations and
cash flows for said year in conformity with GAAP and that the examination of
such accountants in connection with such financial statements has been conducted
in accordance with generally accepted auditing standards and included such tests
of the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances, provided, that the Company may comply
with the requirements of this paragraph (ii) by furnishing within the period
described above, the Company’s Annual Report on Form 10-K as filed with the
Securities and Exchange Commission and provided further that the Company also
may comply with the requirements of this paragraph (ii) by publishing such
documents or data on its Internet web page or in another publicly accessible
electronic database, unless any Lender at any time makes a written request for
hard copy disclosure only.

     (iii) SEC and Other Reports. Promptly after filing, copies of any Form
10-Q, Form 8-K, proxy materials or similar general report or notice filed with
the Securities and Exchange Commission and sent by the Company to shareholders
generally, and upon any Lender’s request, one copy of any other financial
statement (other than financial statements contemplated in paragraphs (i) and
(ii) above), report, notice or proxy statement sent by the Company to
shareholders generally and of each regular or periodic report (other than
financial statements contemplated in paragraphs (i) and (ii) above), and any
registration statement or prospectus filed by the Company or any Subsidiary with
the Securities and Exchange Commission or any successor agency not accorded
confidential status by the Securities and Exchange Commission; and provided
further that the Company may also comply with this paragraph (iii) by publishing
such data or documents on its Internet web page or in another publicly
accessible electronic database, unless any Lender at any time makes a written
request for hard copy disclosure only.

     (iv) Officer’s Certificates. Within the period provided in paragraphs
(i) and (ii) above, a certificate of an authorized financial officer of the
Company stating that such officer has reviewed the provisions of this Agreement
and setting forth: (A) the information and computations (in sufficient detail)
required in order to establish whether the Company was in compliance with the
requirements of Sections 5.01(e) and (f) at the end of the fiscal period covered
by the financial statements then being furnished, and (B) whether there existed
as of the date of such financial statements and whether, to the best of such
officer’s knowledge, there exists on the date of the certificate any Default
and, if any such Default exists on the date of the certificate, specifying the
nature and period of existence thereof and the action the Company is taking and
proposes to take with respect thereto, provided, however, that delivery to the
Agent pursuant to Section 9.02(c) of the certificates requested in this
paragraph (iv) within the period provided in paragraphs (i) and (ii) above shall
be deemed to satisfy the requirement set forth in this paragraph (iv);

     (v) Accountants’ Certificates. Within the period provided in paragraph
(ii) above, a certificate of the accountants who render an opinion with respect
to such financial statements, stating that they have reviewed Sections 5.01(e)
and (f) and stating further that, in making their audit, such accountants have
not become aware of any Default under any of the terms or provisions of such
Sections insofar as any such terms or provisions pertain to or involve
accounting matters or determinations, and if any such Default then exists,
specifying the nature and period of existence thereof, provided, however, that
such accountants shall not be liable to any

44



--------------------------------------------------------------------------------



 



Lender or any successor or assignee of any Lender, directly or indirectly, for
failure to obtain knowledge of any such Default which failure is not
attributable to the negligence or misconduct of such accountants, provided,
however, that delivery to the Agent pursuant to Section 9.02(c) of the
certificates requested in this paragraph (v) within the period provided in
paragraphs (i) and (ii) above shall be deemed to satisfy the requirement set
forth in this paragraph (v);

     (vi) Defaults. As soon as possible and in any event within five Business
Days after a Responsible Officer of the Company has actual knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto; and

     (vii) Requested Information. With reasonable promptness, such other data
and information regarding the financial condition of the Company and its
Subsidiaries as any Lender through the Agent may reasonably request. Without
limiting the foregoing, upon a reasonable request made in writing to the
Company, the Company will, subject to applicable regulations of the Federal
government relating to classified information and reasonable security and safety
regulations of the Company, permit the Agent or any Lender (or such person as
the Agent or such Lender may designate on its behalf) to visit the headquarters
of the Company and to examine the books of account of the Company and its
Subsidiaries as reflect the creditworthiness of the Company, to make copies and
extracts therefrom and to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with its officers and employees at all such
reasonable times and as often as may be reasonably requested, provided, that
nothing contained in this sentence shall require the Company to divulge or
otherwise make available the Company’s trade secrets, processes, other know-how
and proprietary property or information.

ARTICLE VI

EVENTS OF DEFAULT

          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

     (a) (i) Any Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or (ii) any Borrower shall fail to pay any
interest on any Advance within five Business Days after the same becomes due and
payable, or (iii) any Borrower shall fail to pay any fee payable under
Section 2.05 within five Business Days after written notice by the Agent or any
Lender that the same is due and payable; or

     (b) Any representation or warranty made by the Company herein or by any
Borrower (or any of its officers) in connection with this Agreement, or by any
Designated Subsidiary in the Designation Letter pursuant to which such
Designated Subsidiary became a Borrower, shall prove to have been incorrect in
any material adverse respect when made; or

     (c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 2.11(b)(ii) or Section 5.01(a)(i), (e), (f), (g),
(h), (j) or (k), or (ii) the Company shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the Agent or any
Lender; or

     (d) The Company or any of its Restricted Subsidiaries shall fail to pay any
principal of or premium or interest on any obligation for borrowed money that is
outstanding in a principal amount of at least $30,000,000 in the aggregate (but
excluding obligations for borrowed money outstanding hereunder and obligations
for borrowed money owed to the Company or any such Subsidiary) of the Company or

45



--------------------------------------------------------------------------------



 



such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such obligations for borrowed money and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure to pay or other event or
condition is to accelerate the maturity of such obligation for borrowed money;
or

     (e) The Company or any of its Restricted Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Restricted Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Restricted Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Company or any of its Restricted
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if, for so long as and to the extent that (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Revolving Credit Advances
by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and the obligation
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under any Bankruptcy Law, (A) the obligation of each Lender to make
Advances (other than Revolving Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.04(c)) and the obligation of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrowers to, and forthwith upon
such demand the Borrowers will, at the Borrowers’ option, (a) pay to the Agent
on behalf of the Lenders in same day funds at the Agent’s office designated in
such demand, for deposit in the L/C Cash Collateral Account, an amount equal to
the aggregate Available Amount of all Letters of Credit then outstanding or
(b) within two Business Days after such demand, make such other arrangements in
respect of the

46



--------------------------------------------------------------------------------



 



outstanding Letters of Credit as shall be acceptable to the Required Lenders. If
at any time the Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agent and
the Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. If any Letter of Credit expires and is undrawn, the
Agent shall promptly deliver to the Borrowers the funds in the L/C Cash
Collateral Account relating to such Letter of Credit. All interest and other
amounts, if any, earned in the L/C Cash Collateral Account shall be for the
account of the Borrowers.

ARTICLE VII

GUARANTY

          SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of this Agreement or any Note (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Agent or any Lender in enforcing any rights under this Guaranty. Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Borrower to the Agent or any Lender under or in respect of
this Agreement but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such Borrower. Notwithstanding anything in this Article VII or elsewhere in this
Agreement to the contrary, prior to the payment by the Company of any of the
Guaranteed Obligations hereunder, the Agent shall give the Company written
notice of the event that gave rise to the demand for payment therefor and shall
provide the Company five Business Days within which to cure or otherwise remedy,
or cause the appropriate Borrower to cure or otherwise remedy, such event.

          SECTION 7.02. Guaranty Absolute. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement, and a separate action or actions may be brought and prosecuted
against the Company to enforce this Guaranty, irrespective of whether any action
is brought against any other Borrower or whether any other Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

     (a) any lack of validity or enforceability of this Agreement or any
agreement or instrument relating thereto;

     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement, or any other amendment
or waiver of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;

47



--------------------------------------------------------------------------------



 



     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement or any other assets
of any Borrower or any of its Subsidiaries;

     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

     (f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

     (g) the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of the Company or
other guarantor or surety with respect to the Guaranteed Obligations; or

     (h) any other circumstance (including, without limitation, any statute of
limitations, but not including payment) or any existence of or reliance on any
representation by the Agent or any Lender that might otherwise constitute a
defense available to, or a discharge of, the Company, any Borrower or any other
guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any other
Borrower or otherwise, all as though such payment had not been made.

          SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

          (b) The Company hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

          (c) The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any of the Agent or the Lenders, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of the Company hereunder.

          (d) The Company hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower or any of
its Subsidiaries now or hereafter known by the Agent or such Lender.

48



--------------------------------------------------------------------------------



 



          (e) The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

          SECTION 7.04. Subrogation. The Company hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Borrower or any other insider guarantor that arise
from the existence, payment, performance or enforcement of the Company’s
obligations under or in respect of this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against any other Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Borrower or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Company in violation of the immediately preceding sentence at any time prior to
the later of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and (b) the Termination Date, such
amount shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Company shall
make payment to the Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full in cash
and (iii) the Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Guaranty.

          SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.06. The Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Agent and the Lenders.

ARTICLE VIII

THE AGENT

          SECTION 8.01. Authorization and Action. Each Lender (in its capacities
as a Lender and Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to

49



--------------------------------------------------------------------------------



 



this Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower pursuant to the terms of this
Agreement.

          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.19 or 2.20, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.06; (ii) may consult
with legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of any Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of any Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or telex) believed
by it to be genuine and signed or sent by the proper party or parties.

          SECTION 8.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its affiliates
relating to the Company or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.

          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

          SECTION 8.05. Indemnification. (a) The Lenders (other than the
Designated Bidders) agree to indemnify the Agent (to the extent not reimbursed
by a Borrower), ratably according to the respective principal amounts of the
Revolving Credit Advances then owed to each of them (or if no Revolving Credit
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender (other than the Designated Bidders) agrees to reimburse the Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by a Borrower.
In the case of any

50



--------------------------------------------------------------------------------



 



investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

          (b) Each Lender (other than the Designated Bidders) severally agrees
to indemnify the Issuing Banks (to the extent not reimbursed by a Borrower in
accordance with this Agreement) from and against such Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
this Agreement or any action taken or omitted by such Issuing Bank hereunder or
in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender (other than the Designated Bidders) agrees to
reimburse any such Issuing Bank promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by a Borrower under Section 9.04, to the extent that such
Issuing Bank is not reimbursed for such costs and expenses by a Borrower in
accordance with the terms of this Agreement.

          (c) For purposes of this Section 8.05, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Revolving Credit Advances outstanding
at such time and owing to the respective Lenders, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (iii) their respective Unused Commitments at such time; provided
that the aggregate principal amount of Revolving Credit Advances owing to the
Issuing Banks as a result of drawings under Letters of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments. The failure of any Lender to reimburse the Agent
or any such Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse the Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse the Agent
or any such Issuing Bank, as the case may be, for such other Lender’s ratable
share of such amount. Without prejudice to the survival of any other agreement
of any Lender hereunder, the agreement and obligations of each Lender contained
in this Section 8.05 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under the Notes.

          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Company and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent; provided, that, unless an Event of Default shall exist and be
continuing, such successor Agent shall be subject to the approval of the
Company. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

          SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent, provided that the designation of the
Sub-Agent shall not limit the obligations of the Agent hereunder. The Sub-Agent
shall be subject to each of the obligations in this Agreement to be performed by
the Sub-Agent, and each of the Borrowers and the Lenders agrees that the
Sub-Agent shall be entitled to exercise each of the rights and shall be entitled
to each of the benefits of the Agent under this Agreement as relate to the
performance of its obligations hereunder.

51



--------------------------------------------------------------------------------



 



          SECTION 8.08. Other Agents. Each Lender hereby acknowledges that
neither the documentation agent nor any other Lender designated as any “Agent”
(other than the Agent) on the signature pages hereof has any liability hereunder
other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Revolving Credit Notes, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders (other than the Designated
Bidders) affected thereby, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitment of any Lender
other than as provided in Section 2.19, (c) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder other than as provided in Section 2.20, (e) change the percentage of
the Revolving Credit Commitments, the aggregate Available Amount of outstanding
Letters of Credit or of the aggregate unpaid principal amount of the Revolving
Credit Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) release the Company
from any of its obligations under Article VII or (g) amend this Section 9.01;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Banks in addition to the Lenders
required above to take such action, affect the rights or obligation of the
Issuing Banks in their capacity as Issuing Banks under this Agreement.

          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier,
telegraphic or telex communication) and mailed, telecopied, telegraphed, telexed
or delivered, if to any Borrower, at the address of the Company at Four Coliseum
Center, 2730 West Tyvola Road, Charlotte, North Carolina 28217, Attention:
Treasurer, Telecopier No. 704-423-7075 if to any Lender, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender; and if to the
Agent, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Bank Loan Syndications Department, Telecopier No. 302-894-6102; or, as to the
Company or the Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Company and the Agent, or (y) with respect to materials required to be delivered
pursuant to Section 5.01(k)(iv) and (v), delivered to the Agent as specified in
Section 9.02(c) or as otherwise agreed to between the Company and the Agent. All
such notices and communications shall, when mailed or telecopied, be effective
when deposited in the mails or telecopied, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

          (b) Notwithstanding anything to the contrary contained in this
Agreement or any Note, (i) any notice to the Borrowers or to any one of them
required under this Agreement or any such Note that is delivered to the Company
shall constitute effective notice to the Borrowers or to any such Borrower,
including the Company and (ii) any Notice of Borrowing or any notice of
Conversion delivered pursuant to Section 2.09 may be delivered by any Borrower
or by the Company, on behalf of any other Borrower. Each Designated Subsidiary
hereby irrevocably appoints the Company as its authorized agent to receive and
deliver notices in accordance with this Section 9.02, and hereby irrevocably
agrees that (A) in the case of clause (i) of the immediately preceding sentence,
the failure of the Company to give any notice referred to therein to any such
Designated Subsidiary to which such notice applies shall not impair or affect
the validity of such notice with respect thereto and (B) in the case of clause
(ii) of the immediately preceding sentence, the delivery of any such notice by
the Company, on behalf

52



--------------------------------------------------------------------------------



 



of any other Borrower, shall be binding on such other Borrower to the same
extent as if such notice had been executed and delivered directly by such
Borrower.

          (c) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(k)(iv) and (v) shall
be delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Company
agrees that the Agent may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
(or another secured website acceptable to the Company) in a timely manner (the
“Platform”). The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

          (d) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on
demand all costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

          (b) The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or the Letters of Credit, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, equityholders
or creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the

53



--------------------------------------------------------------------------------



 



transactions contemplated hereby are consummated. Each Lender, the Agent and the
Company agree not to assert any claim for special, indirect, consequential or
punitive damages against any other party, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.

          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance, LIBO Rate Advance or Local Rate Advance is made by a Borrower to
or for the account of a Lender (i) other than on the last day of the Interest
Period for such Advance, as a result of a payment or Conversion pursuant to
Section 2.09, 2.11 or 2.13, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.06 as a result of a demand by the Company pursuant to Section 9.06(a)
or (ii) as a result of a payment or Conversion pursuant to Section 2.09, 2.11 or
2.13, the applicable Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If any Eurocurrency Rate Advance, LIBO Rate Advance or
Local Rate Advance denominated in a Committed Currency is required to be
exchanged into an Equivalent amount of Dollars pursuant to Section 2.09 or 2.13,
the Company shall indemnify each Lender for all losses, costs and expenses
suffered or incurred by such Lender as a result of such exchange (including,
without limitation, any foreign exchange loss). If the amount of the Committed
Currency purchased by any Lender in the case of a Conversion or exchange of
Advances in the case of Section 2.09 or 2.13 exceeds the sum required to satisfy
such Lender’s liability in respect of such Advances, such Lender agrees to remit
to the Company such excess.

          (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

          SECTION 9.05. Binding Effect. This Agreement shall become effective
(other than Sections 2.01 and 2.03, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Company, the Agent and the Initial Issuing Banks
and when the Agent shall have been notified by the Required Lenders that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of each Borrower, the Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.

          SECTION 9.06. Assignments, Designations and Participations. (a) Each
Lender (other than the Designated Bidders) may and, if demanded by the Company
(following a demand by such Lender pursuant to Section 2.12 or 2.15 or an
assertion of illegality by such Lender pursuant to Section 2.13 and so long as
no Event of Default has occurred and is continuing) upon at least five Business
Days’ notice to such Lender and the Agent, will assign to one or more Persons
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Credit Commitment, the
Revolving Credit Advances owing to it and the Revolving Credit Note or Notes
held by it); provided, however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations under this
Agreement (other than any right to make Competitive Bid Advances, Competitive
Bid Advances owing to it and Competitive Bid Notes), (ii) except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Revolving Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $20,000,000 (or, in the case of an assignment to a Lender,
$5,000,000) or an integral multiple of $1,000,000 in excess thereof unless the
Company and the Agent otherwise agree, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 9.06(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made

54



--------------------------------------------------------------------------------



 



concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Company pursuant to this Section 9.06(a) unless and
until such Lender shall have received one or more payments from either the
Borrowers or one or more Eligible Assignees in an aggregate amount at least
equal to the aggregate outstanding principal amount of the Advances owing to
such Lender, together with accrued interest thereon to the date of payment of
such principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note subject to
such assignment and a processing and recordation fee of $3,500 payable by the
parties to each such assignment, provided, however, that in the case of each
assignment made as a result of a demand by the Company, such recordation fee
shall be payable by the Company except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Company to an
Eligible Assignee that is an existing Lender, and (vii) any Lender may, without
the approval of the Company and the Agent, assign all or a portion of its rights
to any of its Affiliates. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.12, 2.15 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or as an Issuing Bank, as the case may be.

          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company.

          (d) Each Lender (other than the Designated Bidders) may designate one
or more banks or other entities to have a right to make Competitive Bid Advances
as a Lender pursuant to Section 2.03; provided, however, that (i) no such Lender
shall be entitled to make more than two such designations, (ii) each such Lender
making one or more of such designations shall retain the right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03, (iii) each such
designation shall be to a Designated Bidder and (iv) the parties to each such
designation shall execute and deliver to the Agent, for its acceptance and
recording in the Register, a Designation Agreement. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in

55



--------------------------------------------------------------------------------



 



each Designation Agreement, the designee thereunder shall be a party hereto with
a right to make Competitive Bid Advances as a Lender pursuant to Section 2.03
and the obligations related thereto.

          (e) By executing and delivering a Designation Agreement, the Lender
making the designation thereunder and its designee thereunder confirm and agree
with each other and the other parties hereto as follows: (i) such Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such designee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Designation Agreement; (iv) such designee will, independently and without
reliance upon the Agent, such designating Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such designee confirms that it is a Designated Bidder;
(vi) such designee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
designee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

          (f) Upon its receipt of a Designation Agreement executed by a
designating Lender and a designee representing that it is a Designated Bidder,
the Agent shall, if such Designation Agreement has been completed and is
substantially in the form of Exhibit D hereto, (i) accept such Designation
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company.

          (g) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance and each Designation Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and, with
respect to Lenders other than Designated Bidders, the Commitment of, and
principal amount of the Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and each Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

          (h) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Revolving
Credit Commitment hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

          (i) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 9.06, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Company
furnished to such Lender by or on behalf of the Company; provided that, prior to
any such disclosure, the assignee, designee or

56



--------------------------------------------------------------------------------



 



participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Company received by it from such Lender.

          (j) Each Issuing Bank may assign to an Eligible Assignee its rights
and obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.

          (k) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

          (l) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Agent and the Company, the option to provide to the applicable Borrower
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Advance, the Granting Lender shall be obligated
to make such Advance pursuant to the terms hereof. Each SPC shall have granted
its Granting Lender an irrevocable power of attorney to deliver and receive all
communications and notices under this Agreement and to exercise, in its
reasonable discretion, on behalf of such SPC, all of such SPC’s voting rights
under this Agreement. No additional Note shall be required to evidence the
Advances or portion thereof made by an SPC and the Granting Lender shall be
deemed to hold its Note as agent for such SPC to the extent of the Advances or
portion thereof funded by such SPC. In addition, any payments for the account of
any SPC shall be paid to its respective Granting Lender as agent for such SPC.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender (and shall not result in any additional amounts being payable by
any Borrower under this Agreement). Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.06(l), any SPC may (i) with
notice to, but without the prior written consent of, the Company and the Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Advances to the Granting Lender or to any financial
institutions (consented to by the Company and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Advances and (ii) disclose on a confidential basis any non-public
information relating to its Advances to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC. This Section 9.06(l) may not be amended without the written consent
of the SPC.

          SECTION 9.07. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the consent of
the Company, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 9.06(i), to actual or prospective assignees and participants, and then
only on a confidential basis consistent with the requirements of this Section,
(b) as required by any law, rule or regulation or judicial process, (c) for
evidentiary purposes in any relevant action, proceeding or arbitration, (d) to
any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Company received by it from such
Lender and (e) as requested or required by any state, federal or foreign
authority or examiner or non-governmental regulatory body regulating or claiming
authority to regulate banks or banking. Notwithstanding anything herein to the
contrary, the Company, the Agent

57



--------------------------------------------------------------------------------



 



and the Lenders may disclose to any and all Persons, without limitation of any
kind, the U.S. tax treatment and tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to the Company, the Agent or any Lender relating to such U.S.
tax treatment and tax structure.

          SECTION 9.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

          SECTION 9.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

          SECTION 9.10. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

          (c) The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

          SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The Company hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.

58



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          SECTION 9.12. Designated Subsidiaries. (a) Designation. The Company
may at any time and from time to time by delivery to the Agent of a Designation
Letter, duly executed by the Company and a wholly owned Subsidiary and in
substantially the form of Exhibit E hereto, designate such Subsidiary as a
“Designated Subsidiary” for all purposes of this Agreement, and, upon
fulfillment of the applicable conditions set forth in Section 3.02 and after
such Designation Letter is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of each such designation by the
Company and the identity of each such Designated Subsidiary.

          (b) Termination. Upon the request of the Company and the payment and
performance in full of all of the indebtedness, liabilities and obligations of
any Designated Subsidiary under this Agreement and the Notes issued by it, then,
so long as at such time such Designated Subsidiary has not submitted a Notice of
Revolving Credit Borrowing, such Designated Subsidiary’s status as a Borrower
and as a Designated Subsidiary shall terminate upon notice to such effect from
the Agent to the Lenders (which notice the Agent shall promptly deliver to the
Lenders following its receipt of such a request from the Company). Thereafter,
the Lenders shall be under no further obligation to make any Advances to such
Designated Subsidiary.

          SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
applicable Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

          SECTION 9.14. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Company that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act. Each Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.

[Remainder of page intentionally left blank]

59



--------------------------------------------------------------------------------



 



          SECTION 9.15. Waiver of Jury Trial. The Company, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              GOODRICH CORPORATION
 
       

  By    

       

      Title: Vice President and Treasurer
 
       

  By    

       

      Title: Assistant Treasurer
 
            CITIBANK, N.A.,
     as Agent
 
       

  By    

       

      Title:
 
       
Letter of Credit Commitment
       
 
        $100,000,000   CITIBANK, N.A.,
     as Initial Issuing Bank
 
       

  By    

       

      Title:
 
        $100,000,000   BANK OF AMERICA, N.A,
     as Initial Issuing Bank
 
       

  By    

       

      Title:

60



--------------------------------------------------------------------------------



 



Lender

         
Revolving Credit Commitment
       
 
        $46,000,000   CITIBANK, N.A.
 
       

  By    

       

      Title:
 
        $43,500,000   BANK OF AMERICA, N.A.
 
       

  By    

       

      Title:
 
        $43,500,000   MERRILL LYNCH BANK USA
 
       

  By    

       

      Title:
 
        $43,500,000   WACHOVIA BANK, NATIONAL ASSOCIATION
 
       

  By    

       

      Title:
 
        $43,500,000   JPMORGAN CHASE BANK, N.A.
 
       

  By    

       

      Title:
 
        $35,000,000   BANK OF MONTREAL
 
       

  By    

       

      Title:
 
        $35,000,000   THE BANK OF NEW YORK
 
       

  By    

       

      Title:
 
        $35,000,000   CALYON NEW YORK BRANCH
 
       

  By    

       

      Title:
 
        $35,000,000   NATIONAL CITY BANK
 
       

  By    

       

      Title:

61



--------------------------------------------------------------------------------



 



          $35,000,000   CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
       

  By    

       

      Title:
 
       

  By    

       

      Title:
 
        $35,000,000   DEUTSCHE BANK AG NEW YORK BRANCH
 
       

  By    

       

      Title:
 
       

  By    

       

      Title:
 
        $35,000,000   MELLON BANK, N.A.
 
       

  By    

       

      Title:
 
        $35,000,000   ROYAL BANK OF SCOTLAND PLC
 
       

  By    

       

      Title:

     
$500,000,000.00
  Total of the Revolving Credit Commitments

62



--------------------------------------------------------------------------------



 



SCHEDULE I
GOODRICH CORPORATION
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

APPLICABLE LENDING OFFICES

                                      Name of Initial Lender     Domestic
Lending Office     Eurodollar Lending Office  
Bank of America, N.A.
    One Independence Center
NC1-001-1503
Charlotte, NC 28255
Attn: Credit Services
T: 704 386-9875
F: 704 404-0069     One Independence Center
NC1-001-1503
Charlotte, NC 28255
Attn: Credit Services
T: 704 386-9875
F: 704 404-0069    
Bank of Montreal
    115 South LaSalle Street
Chicago, IL 60603
Attn: Betty Rutherford
T: 312 750-3885
F: 312 750-4345     115 South LaSalle Street
Chicago, IL 60603
Attn: Betty Rutherford
T: 312 750-3885
F: 312 750-4345    
The Bank of New York
    One Wall Street
New York, NY 10286
Attn: Larry Geter
T: 212 635-6734
F: 212 635-6399     One Wall Street
New York, NY 10286
Attn: Larry Geter
T: 212 635-6734
F: 212 635-6399    
Calyon New York Branch
    1301 Avenue of the Americas
New York, NY 10019
Attn: Agnes Castillo
T: 212 261-7669
F: 212 261-7696     1301 Avenue of the Americas
New York, NY 10019
Attn: Agnes Castillo
T: 212 261-7669
F: 212 261-7696     Citibank, N.A.     Two Penns Way
New Castle, DE 19720
Attn:
    Two Penns Way
New Castle, DE 19720
Attn:    
 
    T: 302
F: 302     T: 302
F: 302    
Credit Suisse
    11 Madison Avenue
New York, NY 10010
Attn: Ed Markowski
T: 212 538-3380
F: 212 538-3477     11 Madison Avenue
New York, NY 10010
Attn: Ed Markowski
T: 212 538-3380
F: 212 538-3477    
Deutsche Bank AG New York
Branch
    60 Wall Street
New York, NY 10005
Attn: Chun Cheng
T: 201 593-2162
F: 201 593-2313     60 Wall Street
New York, NY 10005
Attn: Chun Cheng
T: 201 593-2162
F: 201 593-2313    

1



--------------------------------------------------------------------------------



 



                   
JPMorgan Chase Bank, N.A.
    1111 Fannin St., Floor 10
Houston, TX 77002
Attn: Glenn F. Hector
T: 713 750-7910
F: 713 750-2938     1111 Fannin St., Floor 10
Houston, TX 77002
Attn: Glenn F. Hector
T: 713 750-7910
F: 713 750-2938    
Mellon Bank, N.A.
    Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attn: Roxanne Gray
T: 412 234-4769
F: 412 209-6125     Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attn: Roxanne Gray
T: 412 234-4769
F: 412 209-6125    
Merrill Lynch Bank USA
    15 W. South Temple, Ste. 300
Salt Lake City, UT 84101
Attn: Julie Young
T: 801 526-8331
F: 801 359-4667     15 W. South Temple, Ste. 300
Salt Lake City, UT 84101
Attn: Julie Young
T: 801 526-8331
F: 801 359-4667    
National City Bank
    1900 East 9th Street
Cleveland, OH 44114
Attn: Vernon Johnson
T: 216 488-7099
F: 216 488-7110     1900 East 9th Street
Cleveland, OH 44114
Attn: Vernon Johnson
T: 216 488-7099
F: 216 488-7110    
Royal Bank of Scotland plc
               
Wachovia Bank, National
Association
    301 South College Street; DC-5
Charlotte, NC 28288
Attn: Patrick Phelan
T: 704 374-7115
F: 704 374-4793     301 South College Street; DC-5
Charlotte, NC 28288
Attn: Patrick Phelan
T: 704 374-7115
F: 704 374-4793    

2



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(b)
GOODRICH CORPORATION
FIVE YEAR CREDIT AGREEMENT
EXISTING LETTERS OF CREDIT

                                        Issue Date     Expiry Date     Issuing
Bank     Number     Beneficiary     Amount    
3/16/04
    11/04/05     Bank of America, N.A.     3059301     CT Dept. of Environmental
Protection     $1,000,000    
10/1/03
    7/31/05     Bank of America, N.A.     3057566     GEC Marconi     $1,275,000
   
12/29/03
    8/1/05     Bank of America, N.A.     3060815     National Union Fire
Insurance Co of Pittsburgh, PA     $2,850,000    
9/11/03
    1/16/06     Bank of America, N.A.     3053449     Liberty Mutual Insurance
Company     $5,912,337    
12/27/95
    12/31/05     Bank of America, N.A.     39156     State of Vermont    
$   250,000    
1/3/01
    10/30/05     Bank of America, N.A.     39897     Insurance Company of North
America     $     20,000    
1/3/01
    12/27/05     Bank of America, N.A.     3021643     Reliance Insurance Co.  
  $     86,250    
8/14/03
    1/2/06     Bank of America, N.A.     3033418     National Union Fire
Insurance Co.     $5,609,000    
8/14/03
    11/11/05     Bank of America, N.A.     3071694     Wachovia Bank    
$2,705,124    
10/31/04
    10/31/05     Bank of America, N.A.     3071483     Regional Administration
USEPA     $   350,000    
12/10/02
    9/15/05     Bank of America, N.A.     3058719     NJ Dept of Environment    
$     35,000    

1



--------------------------------------------------------------------------------



 



EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

     
U.S.$                                        
  Dated:                                         , 200_

          FOR VALUE RECEIVED, the undersigned,                     , a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                     (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Five Year Credit
Agreement dated as of May 25, 2005 among the Borrower, [Goodrich Corporation,]
the Lender and certain other lenders parties thereto, and Citibank, N.A. as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on the Termination Date.

          The Borrower promises to pay interest on the unpaid principal amount
of each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

          Both principal and interest in respect of each Revolving Credit
Advance (i) in Dollars are payable in lawful money of the United States of
America to the Agent at its account maintained at 399 Park Avenue, New York, New
York 10043, in same day funds and (ii) in any Committed Currency are payable in
such currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

          This Promissory Note is one of the Revolving Credit Notes referred to
in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Advances by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance being evidenced by this Promissory Note, (ii) contains provisions
for determining the Dollar Equivalent of Revolving Credit Advances denominated
in Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

              [NAME OF BORROWER]
 
       

  By    

       

      Title:

1



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of                      
Amount of     Principal Paid     Unpaid Principal     Notation     Date    
Advance     or Prepaid     Balance     Made By    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

     
U.S.$                                        
  Dated:                                         , 200_

          FOR VALUE RECEIVED, the undersigned,
                                        , a                     corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                                            (the “Lender”) for
the account of its Applicable Lending Office (as defined in the Five Year Credit
Agreement dated as of May 25, 2005 among the Borrower, [Goodrich Corporation,]
the Lender and certain other lenders parties thereto, and Citibank, N.A., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined)), on                     , 200_, the principal amount of
[U.S.$                                        ] [for a Competitive Bid Advance
in a Foreign Currency, list currency and amount of such Advance].

          The Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:

Interest Rate: ___% per annum (calculated on the basis of a year of ___days for
the actual number of days elapsed).

          Both principal and interest are payable in lawful money of
                                        to Citibank, as agent, for the account
of the Lender at the office of Citibank, at
                                                            in same day funds.

          This Promissory Note is one of the Competitive Bid Notes referred to
in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

          The Borrower hereby waives presentment, demand, protest and notice of
any kind. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.

          This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

              [NAME OF BORROWER]
 
       

  By    

       

      Title:

1



--------------------------------------------------------------------------------



 



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

[Date]

          Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

          The undersigned,                                         , a
                     corporation refers to the Five Year Credit Agreement, dated
as of May 25, 2005 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, [Goodrich Corporation,] certain Lenders parties thereto
and Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

     (i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 200_.

     (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

     (iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                                        ][for a Revolving Credit Borrowing in a
Committed Currency, list currency and amount of Revolving Credit Borrowing].

     [(iv) The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Revolving Credit Borrowing is ___month[s].]

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:

     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (c)(ii)
thereof and in subsection (d)(i) thereof) (and, if such Revolving Credit
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Letter, other than the representation set forth in subsection (i) of
paragraph 5 thereof) are correct on and as of such date (except to the extent
that any expressly relate to any earlier date), before and after giving effect
to such Revolving Credit Borrowing or such Extension Date and to the application
of the proceeds therefrom, as though made on and as of such date, and

     (B) no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

1



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            [NAME OF BORROWER]
 
       

  By    

       

      Title:

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720

[Date]

          Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

          The undersigned,                                         , refers to
the Five Year Credit Agreement, dated as of May 25, 2005 (as amended or modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, [Goodrich Corporation,]
certain Lenders parties thereto and Citibank, N.A., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the Credit
Agreement that the undersigned hereby requests a Competitive Bid Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Competitive Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is
requested to be made:

             

  (A)   Date of Competitive Bid Borrowing  
                                        

  (B)   Amount of Competitive Bid Borrowing  
                                        

  (C)   [Maturity Date] [Interest Period]  
                                        

  (D)   Interest Rate Basis                                           

  (E)   Day Count Convention                                           

  (F)   Interest Payment Date(s)                                           

  (G)   Currency                                           

  (H)   Borrower’s Account Location                                           

  (I)                                             
                                        

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Competitive Bid Borrowing:

     (a) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (c)(ii)
thereof and in subsection (d)(i) thereof) (and, (and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Letter, other than the representation set forth in subsection (i) of
paragraph 5 thereof) are correct on and as of the date of such Competitive Bid
Borrowing (except to the extent that any expressly relate to any earlier date),
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and

     (b) no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and

     (c) the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the unused Commitments of the Lenders.

1



--------------------------------------------------------------------------------



 



          The undersigned hereby confirms that the Proposed Competitive Bid
Borrowing is to be made available to it in accordance with Section 2.03(a)(v) of
the Credit Agreement.

              Very truly yours,
 
            [NAME OF BORROWER]
 
       

  By    

       

      Title:

2



--------------------------------------------------------------------------------



 



EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

          Reference is made to the Five Year Credit Agreement dated as of
May 25, 2005 (as amended or modified from time to time, the “Credit Agreement”)
among GOODRICH CORPORATION, a New York corporation (the “Company”), the Lenders
(as defined in the Credit Agreement) and Citibank, N.A., as agent for the
Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:

          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by such Assignor as of the date hereof
(other than in respect of Competitive Bid Advances and Competitive Bid Notes)
equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Revolving Credit Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Revolving Credit Note[, if any,] held by the Assignor [and
requests that the Agent exchange such Revolving Credit Note for a new Revolving
Credit Note payable to the order of [the Assignee in an amount equal to the
Commitment assumed by the Assignee pursuant hereto or new Revolving Credit Notes
payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement[,
respectively,] as specified on Schedule 1 hereto].

          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.15 of the Credit
Agreement.

          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

1



--------------------------------------------------------------------------------



 



          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.

          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.

          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

     
Percentage interest assigned:
                      %
 
   
Assignee’s Commitment:
  $                    
 
   
Aggregate outstanding principal amount of Revolving Credit Advances assigned:
  $                    
 
   
Principal amount of Revolving Credit Note payable to Assignee:
  $                    
 
   
Principal amount of Revolving Credit Note payable to Assignor:
  $                    
 
   
Effective Date*:                                         , 200_
   

         

  [NAME OF ASSIGNOR]
as Assignor
 
       

  By    

       

      Title:
 
            Dated:                                         , 200_
 
       

  [NAME OF ASSIGNEE], as Assignee
 
       

  By    

       

      Title:
 
            Dated:                                         , 200_
 
            Domestic Lending Office:

      [Address]
 
            Eurocurrency Lending Office:

      [Address]



--------------------------------------------------------------------------------

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



          Accepted [and Approved]** this
                     day of                                         , 200_    
 
        CITIBANK, N.A., as Agent    
 
       
By
       
 
  Title:       [Approved this                     day
of                                         , 200_    
 
        GOODRICH CORPORATION    
 
       
By
     ]   
 
  Title:    
By
     ]*
 
  Title:    



--------------------------------------------------------------------------------

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT D - FORM OF
DESIGNATION AGREEMENT

Dated                                         , 200_

          Reference is made to the Credit Agreement dated as of May 25, 2005 (as
amended or modified from time to time, the “Credit Agreement”) among GOODRICH
CORPORATION, a New York corporation (the “Company”), the Lenders (as defined in
the Credit Agreement) and Citibank, N.A., as agent for the Lenders (the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

                                                                      (the
“Designor”) and                                                             (the
“Designee”) agree as follows:

          1. The Designor hereby designates the Designee, and the Designee
hereby accepts such designation, to have a right to make Competitive Bid
Advances pursuant to Section 2.03 of the Credit Agreement.

          2. The Designor makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto and
(ii) the financial condition of any Borrower or the performance or observance by
any Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

          3. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is a Designated Bidder; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

          4. Following the execution of this Designation Agreement by the
Designor and its Designee, it will be delivered to the Agent for acceptance and
recording by the Agent. The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by the Agent, unless
otherwise specified on the signature page hereto.

          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make Competitive Bid Advances as a Lender pursuant to Section 2.03 of
the Credit Agreement and the rights and obligations of a Lender related thereto.

          6. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

          7. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Designation Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Designation Agreement.

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Designor and the Designee have caused this
Designation Agreement to be executed by their officers thereunto duly authorized
as of the date first above written.

     
Effective Date*:
                                          , 200___

              [NAME OF DESIGNOR],
     as Designor
 
       

  By    

       

      Title:
 
            [NAME OF DESIGNEE],
     as Designee
 
       

  By    

       

      Title:
 
            Applicable Lending Office (and address for notices):

      [Address]

          Accepted this                      day
of                                         , 200_    
 
        CITIBANK, N.A., as Agent    
 
       
By
       
 
  Title:        [Approved this                     day
of                                         , 200_    
 
        GOODRICH CORPORATION    
 
       
By
     ]   
 
  Title:      
By
    ]  
 
  Title:    



--------------------------------------------------------------------------------

*   This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Agent.

2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF DESIGNATION LETTER

     

  [Date]

To each of the Lenders parties
to the Credit Agreement dated
as of May 25, 2005
among Goodrich Corporation,
said Lenders and Citicorp USA, Inc.,
as Agent for said Lenders, and
to Citicorp USA, Inc., as Agent

Ladies and Gentlemen:

          Reference is made to the Five Year Credit Agreement, dated as of
May 25, 2005 (the “Credit Agreement”), among Goodrich Corporation (the
“Company”), the Lenders parties thereto, Citibank, N.A., as Agent for said
Lenders. Terms defined in the Credit Agreement are used herein as therein
defined.

          Please be advised that the Company hereby designates the undersigned
wholly-owned Subsidiary,                     , a                     (the
“Designated Subsidiary”), as a “Designated Subsidiary” and a “Borrower” under
and for all purposes of the Credit Agreement.

          The Designated Subsidiary, in consideration of the agreement of each
Lender to extend credit to it from time to time under, and on the terms and
conditions set forth in, the Credit Agreement does hereby assume each of the
obligations imposed upon a Designated Subsidiary and a Borrower under the Credit
Agreement and agrees to be bound by all of the terms and conditions of the
Credit Agreement. The Designated Subsidiary has, on the date hereof, delivered
to the Agent a properly completed and duly executed Revolving Credit Note, in
substantially the form of Exhibit A-1 to the Credit Agreement, payable to each
Lender that has made a request pursuant to Section 2.17 of the Credit Agreement.

          In furtherance of the foregoing, the Designated Subsidiary hereby
represents and warrants to the Agent and each of the Lenders as follows:

     1. The Designated Subsidiary is a Person duly organized, validly existing
and, to the extent such concept is applicable in the jurisdiction of
organization of the Designated Subsidiary, in good standing under the laws of
                    .

     2. The execution, delivery and performance by the Designated Subsidiary of
this Designation Letter, the Credit Agreement and the Notes issued by the
Designated Subsidiary and the consummation of the transactions contemplated
hereby and thereby, are within the Designated Subsidiary’s powers, have been
duly authorized by all necessary action (including, without limitation, all
necessary stockholders’ action), and do not contravene (a) the Designated
Subsidiary’s charter or by-laws (or similar organizational documents) or (b) law
or any contractual restriction binding on or affecting the Designated
Subsidiary.

     3. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary, or for the consummation of the
transactions contemplated hereby and thereby, except as have been obtained or
made and are in full force and effect.

1



--------------------------------------------------------------------------------



 



     4. This Designation Letter has been, and each of the Notes issued by the
Designated Subsidiary when executed and delivered under the Credit Agreement
will have been, duly executed and delivered by the Designated Subsidiary. Each
of this Designation Letter and the Credit Agreement is, and each of the Notes
issued by the Designated Subsidiary when delivered under the Credit Agreement
will be, the legal, valid and binding obligation of the Designated Subsidiary,
enforceable against the Designated Subsidiary in accordance with their
respective terms.

     5. There is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Designated Subsidiary or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
reasonably be expected to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Designation Letter, the
Credit Agreement or any of the Notes issued by the Designated Subsidiary, or the
consummation of the transactions contemplated hereby and thereby.

     6. The Designated Subsidiary is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance to the Designated Subsidiary will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock

          The Designated Subsidiary hereby irrevocably appoints the Company as
its authorized agent to receive and deliver notices in accordance with
Section 9.02(b) of the Credit Agreement, and hereby irrevocably agrees that
(A) in the case of any notices delivered to the Company, on behalf of the
Designated Subsidiary, in accordance with Section 9.02(b) of the Credit
Agreement, the failure of the Company to give any notice referred to therein to
the Designated Subsidiary shall not impair or affect the validity of such notice
with respect thereto and (B) in the case of Notice of Borrowing or notice of
Conversion delivered pursuant to Section 2.09 of the Credit Agreement by the
Company, on behalf of the Designated Subsidiary, in accordance with
Section 9.02(b) of the Credit Agreement, the delivery of any such notice by the
Company, on behalf of the Designated Subsidiary, shall be binding on the
Designated Subsidiary to the same extent as if such notice had been executed and
delivered directly by the Designated Subsidiary.

          The Designated Subsidiary hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Designation Letter, the Credit
Agreement or any of the Notes issued by the Designated Subsidiary or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by applicable law, in such federal court. The Designated
Subsidiary hereby further irrevocably consents to the service of process in any
action or proceeding in such courts by the mailing thereof by any Lender or the
Agent by registered or certified mail, postage prepaid, to it at its address
specified below its name on the signature page hereto. The Designated Subsidiary
hereby further agrees that service of process in any such action or proceeding
brought in any such New York State court or in any such federal court may be
made upon the Company at the address referred to in Section 9.02 of the Credit
Agreement, and the Designated Subsidiary hereby irrevocably appoints the Company
as its authorized agent to accept such service of process, and agrees that the
failure of the Company to give any notice of any such service to it shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The Designated Subsidiary agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. Nothing in this Designation Letter, the Credit
Agreement or any of the Notes issued by the Designated Subsidiary shall affect
any right that any party may otherwise have to serve legal process in any other
manner permitted by applicable law or to bring any action or proceeding relating
to this Designation Letter, the Credit Agreement or any such Note in the courts
of any jurisdiction.

          The Designated Subsidiary irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit,

2



--------------------------------------------------------------------------------



 



action or proceeding arising out of or relating to this Designation Letter, the
Credit Agreement or any of the Notes issued by it in any New York state or
federal court. The Designated Subsidiary hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

          To the extent that the Designated Subsidiary has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Designated Subsidiary hereby irrevocably waives such immunity in
respect of its obligations under this Designation Letter, the Credit Agreement
or any of the Notes issued by it.

          The Designated Subsidiary hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Designation Letter, the
Credit Agreement or any of the Notes issued by it or the actions of the Agent or
any Lender in the negotiation, administration, performance or enforcement
thereof.

              Very truly yours,
 
            GOODRICH CORPORATION
 
       

  By    

       

      Name:

      Title:
 
       

  By    

       

      Name:

      Title:
 
            [THE DESIGNATED SUBSIDIARY]
 
       

  By    

       

      Name:

      Title:
 
       

      Address:

          Acknowledged and Agreed to
 as of the date first above written:    
 
        CITIBANK, N.A., as Agent    
 
       
By
       

  Name:
Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT F-1 - FORM OF
OPINION OF GENERAL
COUNSEL FOR THE COMPANY

To be delivered separately.

1



--------------------------------------------------------------------------------



 



EXHIBIT F-2 - FORM OF
OPINION OF JONES DAY

To be delivered separately.


1